--------------------------------------------------------------------------------

Exhibit 10.7
 
INTERCREDITOR AGREEMENT
 
THIS INTERCREDITOR AGREEMENT (as amended, restated, amended and restated,
extended, supplemented or otherwise modified from time to time pursuant to the
terms hereof, this “Agreement”) is entered into as of January 13, 2012 between
(a) ROYAL BANK OF CANADA (“Royal Bank”), in its capacities as administrative
agent and collateral agent (together with its successors and assigns in such
capacities, the “ABL Agent”) for (i) the financial institutions, lenders and
investors party from time to time to the ABL Credit Agreement referred to below
(such financial institutions, lenders and investors together with their
respective successors, assigns and transferees, including any letter of credit
issuers under the ABL Credit Agreement, the “ABL Lenders”), (ii) any ABL Cash
Management Affiliates (as defined below) and (iii) any ABL Hedging Affiliates
(as defined below) (such ABL Cash Management Affiliates and ABL Hedging
Affiliates, together with the ABL Agent and the ABL Lenders and any other
secured parties under any ABL Credit Agreement, the “ABL Secured Parties”) and
(b) Royal Bank, in its capacities as administrative agent and collateral agent
(together with its successors and assigns in such capacities, the “Term Agent”)
for (i) the financial institutions, lenders and investors party from time to
time to the Term Credit Agreement referred to below (such financial
institutions, lenders and investors, together with their respective successors,
assigns and transferees, the “Term Lenders”), (ii) any Term Cash Management
Affiliates (as defined below) and (iii) any Term Hedging Affiliates (as defined
below) (such Term Cash Management Affiliates and Term Hedging Affiliates,
together with the Term Agent and the Term Lenders and any other secured parties
under any Term Credit Agreement, the “Term Secured Parties”).
 
RECITALS
 
A.           Pursuant to that certain Credit Agreement dated as of the date
hereof by and among NUMBER MERGER SUB, INC., a California corporation (which on
the Effective Date shall be merged with and into 99¢ ONLY STORES, a California
corporation (the “Company”), with the Company surviving such merger as the
borrower (the “Borrower”), NUMBER HOLDINGS, INC., a Delaware corporation
(“Holdings”), the ABL Lenders and the ABL Agent (as such agreement may be
amended, supplemented, restated or otherwise modified from time to time, the
“ABL Credit Agreement”), the ABL Lenders have agreed to make certain loans and
other financial accommodations to or for the benefit of the Borrower.
 
B.           Pursuant to certain guaranties each dated as of the Effective Date
(as the same may be amended, supplemented, restated and/or otherwise modified,
collectively, the “ABL Guaranty”) by each of the ABL Guarantors (as hereinafter
defined) in favor of the ABL Secured Parties, the ABL Guarantors have agreed to
guarantee, inter alia, the payment and performance of the Borrower’s obligations
under the ABL Documents (as hereinafter defined).
 
C.           As a condition to the effectiveness of the ABL Credit Agreement and
to secure the obligations of the Borrower and the ABL Guarantors (the Borrower,
the ABL Guarantors and each other direct or indirect subsidiary or parent of the
Borrower or any of their affiliates that is now or hereafter becomes a party to
any ABL Document, collectively, the “ABL Credit Parties”) under and in
connection with the ABL Documents, the ABL Credit Parties have granted to the
ABL Agent (for the benefit of the ABL Secured Parties) Liens on the Collateral.
 
 
 

--------------------------------------------------------------------------------

 
 
D.           Pursuant to that certain Credit Agreement dated as of the date
hereof by and among NUMBER MERGER SUB, INC. (which on the Effective Date shall
be merged with and into the Company, with the Company surviving such merger as
the Borrower), Holdings, the Term Lenders and the Term Agent (as such agreement
may be amended, supplemented, restated or otherwise modified from time to time,
the “Term Credit Agreement”), the Term Lenders have agreed to make certain loans
to the Borrower.
 
E.           Pursuant to certain guaranties each dated as of the Effective Date
(as the same may be amended, supplemented, restated and/or otherwise modified,
collectively (collectively, the “Term Guaranty”) by each of the Term Guarantors
(as hereinafter defined) in favor of the Term Secured Parties, the Term
Guarantors have agreed to guarantee, inter alia, the payment and performance of
the Borrower’s obligations under the Term Documents (as hereinafter defined).
 
F.           As a condition to the effectiveness of the Term Credit Agreement
and to secure the obligations of the Borrower and the Term Guarantors (the
Borrower, the Term Guarantors and each other direct or indirect subsidiary or
parent of the Borrower or any of its affiliates that is now or hereafter becomes
a party to any Term Document, collectively, the “Term Credit Parties”) under and
in connection with the Term Documents, the Term Credit Parties have granted to
the Term Agent (for the benefit of the Term Secured Parties) Liens on the
Collateral.
 
G.           Each of the ABL Agent (on behalf of the ABL Secured Parties) and
the Term Agent (on behalf of the Term Secured Parties) and, by their
acknowledgment hereof, the ABL Credit Parties and the Term Credit Parties,
desire to agree to the relative priority of Liens on the Collateral and certain
other rights, priorities and interests as provided herein.
 
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:
 
ARTICLE 1
DEFINITIONS
 
Section 1.1        UCC Definitions.  The following terms which are defined in
the Uniform Commercial Code are used herein as so defined:  Account, Chattel
Paper, Commercial Tort Claim, Deposit Account, Document, Electronic Chattel
Paper, Financial Asset, Fixtures, General Intangible, Instrument, Inventory,
Investment Property, Letter-of-Credit Right, Money, Payment Intangible,
Promissory Note, Records, Securities Account, Security Entitlement, Supporting
Obligation and Tangible Chattel Paper.
 
Section 1.2        Other Definitions.  Subject to Section 1.1 hereof, as used in
this Agreement, the following terms shall have the meanings set forth below:
 
“ABL Affected Collateral” shall have the meaning set forth in Section 3.6(a)
hereof.
 
“ABL Agent” shall have the meaning assigned to that term in the introduction to
this Agreement and shall include any successor thereto as well as any Person
designated as the “Agent”, “Administrative Agent”, “Collateral Agent”, “Trustee”
or “Collateral Trustee” or similar term under any ABL Credit Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
“ABL Cash Management Affiliate” shall mean any ABL Cash Management Bank that is
owed ABL Cash Management Obligations by an ABL Credit Party and which ABL Cash
Management Obligations are secured by Liens granted under one or more ABL
Collateral Documents, together with their respective successors, assigns and
transferees.
 
“ABL Cash Management Bank” shall mean, as of any date of determination, any
Person that is an ABL Lender or an Affiliate of an ABL Lender on such date,
whether or not such Person subsequently ceases to be an ABL Lender or an
Affiliate of an ABL Lender.
 
“ABL Cash Management Obligations” shall mean obligations owed by the Borrower or
any Restricted Subsidiary to any ABL Cash Management Bank in respect of or in
connection with any Cash Management Services and designated under the ABL Credit
Agreement by the ABL Cash Management Bank and the Borrower in writing to the ABL
Agent as “Cash Management Obligations”.
 
“ABL Collateral Documents” shall mean all “Collateral Documents” or similar term
as defined in any ABL Credit Agreement, and all other security agreements,
mortgages, deeds of trust and other collateral documents executed and delivered
in connection with any ABL Credit Agreement, in each case as the same may be
amended, supplemented, restated or otherwise modified from time to time.
 
“ABL Credit Agreement” shall have the meaning assigned to such term in the
recitals to this Agreement and shall include any one or more other agreements,
indentures or facilities extending the maturity of, consolidating,
restructuring, refunding, replacing or refinancing all or any portion of the ABL
Obligations, whether by the same or any other agent, trustee, lender, group of
lenders, creditor or group of creditors and whether or not increasing the amount
of any Indebtedness that may be incurred or issued thereunder.
 
“ABL Credit Parties” shall have the meaning assigned to that term in the
recitals to this Agreement.
 
“ABL Deposit and Securities Accounts” means all Deposit Accounts, Securities
Accounts, collection accounts and lockbox accounts (and all related lockboxes)
of the Credit Parties (other than the Term Loan Priority Accounts).
 
“ABL Documents” shall mean any ABL Credit Agreement, any ABL Guaranty, any ABL
Collateral Document, all Cash Management Services between the Borrower or any
Restricted Subsidiary and any ABL Cash Management Affiliate, any ABL Hedging
Agreement between any ABL Credit Party or any Restricted Subsidiary and any ABL
Hedging Affiliate, any other ancillary agreement as to which any ABL Secured
Party is a party or a beneficiary and all other agreements, instruments,
documents and certificates, now or hereafter executed by or on behalf of any ABL
Credit Party or any of its respective Subsidiaries or Affiliates, and delivered
to the ABL Agent or any other ABL Secured Party, in connection with any of the
foregoing or any ABL Credit Agreement, in each case as the same may be amended,
supplemented, restated or otherwise modified from time to time.
 
“ABL Guarantors” shall mean the collective reference to (i) Holdings and each
wholly owned Material Domestic Subsidiary (as defined in the ABL Credit
Agreement) of the Borrower other than any Excluded Subsidiary (as defined in the
ABL Credit Agreement), and (ii) any other Person who becomes a guarantor under
any ABL Guaranty.  The term “ABL Guarantors” shall include all “Guarantors”
under and as defined in the ABL Credit Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
“ABL Guaranty” shall have the meaning assigned to that term in the recitals to
this Agreement and shall also include any other guaranty made by an ABL
Guarantor guaranteeing, inter alia, the payment and performance of any ABL
Obligations.
 
“ABL Hedge Bank” shall have the meaning assigned to the term “Hedge Bank” in the
ABL Credit Agreement.
 
“ABL Hedging Affiliate” shall mean any ABL Hedge Bank that has entered into an
ABL Hedging Agreement with an ABL Credit Party or Restricted Subsidiary, as
applicable, with the obligations of such ABL Credit Party or Restricted
Subsidiary, as applicable, thereunder being secured by one or more ABL
Collateral Documents, together with their respective successors, assigns and
transferees.
 
“ABL Hedging Agreement” means any “Secured Hedge Agreement” as defined in the
ABL Credit Agreement.
 
 “ABL Lenders” shall have the meaning assigned to that term in the introduction
to this Agreement, as well as any Person designated as a “Lender” or similar
term under any ABL Credit Agreement.
 
“ABL Obligations” shall mean any and all obligations of every nature of each ABL
Credit Party from time to time owed to the ABL Secured Parties, or any of them,
under, in connection with, or evidenced or secured by any ABL Document,
including, without limitation, all “Obligations” or similar term as defined in
any ABL Credit Agreement and whether for principal, interest (including interest
which, but for the filing of a petition in bankruptcy with respect to such ABL
Credit Party, would have accrued on any ABL Obligation, whether or not a claim
is allowed against such ABL Credit Party for such interest in the related
bankruptcy proceeding), reimbursement of amounts drawn under letters of credit,
payments for early termination of Swap Contracts, fees, expenses,
indemnification or otherwise, and all other amounts owing or due under the terms
of any ABL Document.
 
“ABL Priority Collateral” shall mean all Collateral consisting of the following
(including for the avoidance of doubt, any such assets that, but for the
application of Section 552 of the Bankruptcy Code (or any similar provision of
any foreign Debtor Relief Laws), would be ABL Priority Collateral):
 
(1)  all Accounts, other than Accounts which constitute identifiable proceeds of
Term Priority Collateral;
 
(2)  cash, Money and cash equivalents;
 
 
4

--------------------------------------------------------------------------------

 
 
(3)  all (x) Deposit Accounts (other than Term Loan Priority Accounts) and Money
and all cash, checks, other negotiable instruments, funds and other evidences of
payments properly held therein, including intercompany indebtedness between or
among the Credit Parties or their Affiliates, to the extent owing in respect of
ABL Priority Collateral, (y) Securities Accounts (other than Term Loan Priority
Accounts), Security Entitlements and Securities credited to such a Securities
Account (other than Equity Interests) and (z) Commodity Accounts (other than
Term Loan Priority Accounts) and Commodity Contracts credited thereto, and, in
each case, all cash, Money, cash equivalents, checks and other property properly
held therein or credited thereto (other than Equity Interests); provided,
however, that to the extent that identifiable proceeds of Term Priority
Collateral are deposited in any such Deposit Accounts or Securities Accounts,
such identifiable proceeds shall be treated as Term Priority Collateral;
 
(4)  all Inventory;
 
(5)  to the extent relating to, evidencing or governing any of the items
referred to in the preceding clauses (1) through (4) constituting ABL Priority
Collateral, all Documents, General Intangibles (including all rights under
contracts), Instruments (including Promissory Notes), Chattel Paper (including
Tangible Chattel Paper and Electronic Chattel Paper), Intellectual Property and
Commercial Tort Claims; provided that to the extent any of the foregoing also
relates to Term Priority Collateral, only that portion related to the items
referred to in the preceding clauses (1) through (4) shall be included in the
ABL Priority Collateral;
 
(6)  to the extent relating to any of the items referred to in the preceding
clauses (1) through (5) constituting ABL Priority Collateral, all Supporting
Obligations and Letter-of-Credit Rights; provided that to the extent any of the
foregoing also relates to Term Priority Collateral only that portion related to
the items referred to in the preceding clauses (1) through (5) shall be included
in the ABL Priority Collateral;
 
(7)  all books and Records relating to the items referred to in the preceding
clauses (1) through (6) constituting ABL Priority Collateral (including all
books, databases, customer lists, engineer drawings, and Records, whether
tangible or electronic, which contain any information relating to any of the
items referred to in the preceding clauses (1) through (6) constituting ABL
Priority Collateral); and
 
(8)  all collateral security and guarantees, products or Proceeds of or with
respect to any of the foregoing items referred to in the preceding clauses (1)
through (7) constituting ABL Priority Collateral and all cash, Money, cash
equivalents, insurance proceeds, Instruments, Securities and Financial Assets
received as Proceeds of any of the foregoing items referred to in the preceding
clauses (1) through (7) and this clause (8) constituting ABL Priority Collateral
(“ABL Priority Proceeds”).
 
“ABL Recovery” shall have the meaning set forth in Section 5.3(a) hereof.
 
 
5

--------------------------------------------------------------------------------

 
 
“ABL Secured Parties” shall have the meaning assigned to that term in the
introduction to this Agreement.
 
“Affiliate” shall mean, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.
 
“Agent(s)” means individually the ABL Agent or the Term Agent and collectively
means both the ABL Agent and the Term Agent.
 
“Agreement” shall have the meaning assigned to that term in the introduction to
this Agreement.
 
“Bankruptcy Code” shall mean Title 11 of the United States Code, as now or
hereafter in effect or any successor thereto.
 
“Borrower” shall have the meaning assigned to that term in the introduction to
this Agreement.
 
“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York or Los Angeles, California are
authorized or required by law to remain closed (or are in fact closed).
 
“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, as in effect on the Effective Date, recorded as
capitalized leases; provided that for all purposes hereunder the amount of
obligations under any Capitalized Lease shall be the amount thereof accounted
for as a liability in accordance with GAAP, as in effect on the Effective Date.
 
“Cash Management Services” means any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft, credit card
processing, credit or debit card, purchase card, electronic funds transfer and
other cash management arrangements.
 
“Collateral” shall mean all Property now owned or hereafter acquired by the
Borrower or any Guarantor in or upon which a Lien is granted or purported to be
granted to any ABL Agent or any Term Agent under any of the ABL Collateral
Documents or the Term Collateral Documents, together with all rents, issues,
profits, products and Proceeds thereof.
 
“Control” shall have the meaning specified in the definition of “Affiliate”.
 
“Control Collateral” shall mean any Collateral consisting of any Certificated
Security (as defined in Section 8−102 of the Uniform Commercial Code),
Investment Property, Deposit Account, Instruments and any other Collateral as to
which a Lien may be perfected through possession or control by the secured
party, or any agent therefor.
 
 
6

--------------------------------------------------------------------------------

 
 
“Copyright Licenses” shall mean any written agreement, now or hereafter in
effect, naming any Credit Party as licensor and granting any right to any third
party under any Copyright now or hereafter owned by such Credit Party or that
such Credit Party otherwise has the right to license, or naming any Credit Party
as licensee and granting any right to such Credit Party under any Copyright now
or hereafter owned by any third party, and all rights of such Credit Party under
any such agreement.
 
“Copyrights” shall mean all of the following now owned or hereafter acquired by
or assigned to any Credit Party:  (a) all copyright rights in any work subject
to the copyright laws of the United States or any other country, whether as
author, assignee, transferee or otherwise, whether registered or unregistered
and whether published or unpublished, (b) all registrations and applications for
registration of any such copyright in the United States or any other country,
including registrations, recordings, supplemental registrations and pending
applications for registration in the United States Copyright Office, including
those listed on the applicable schedule to the Perfection Certificate (as
defined in the Term Credit Agreement) and all:  (i) rights and privileges
arising under applicable law with respect to such Credit Party’s use of such
copyrights, (ii) reissues, renewals and extensions thereof and amendments
thereto, (iii) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof.
 
“Credit Documents” shall mean the ABL Documents and the Term Documents.
 
“Credit Parties” shall mean the ABL Credit Parties and the Term Credit Parties.
 
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
 
“DIP Financing” shall have the meaning set forth in Section 6.1(a) hereof.
 
“Discharge of ABL Obligations” shall mean the time at which all the ABL
Obligations (other than (i) contingent indemnification and reimbursement
obligations as to which no claim has been asserted by the Person entitled
thereto, (ii) Obligations (as defined in the ABL Credit Agreement) under Secured
Hedge Agreements (as defined in the ABL Credit Agreement) and (iii) Cash
Management Obligations (as defined in the ABL Credit Agreement)) have been paid
in full in cash, all Letters of Credit (as defined in the ABL Credit Agreement)
have expired or been terminated (other than Letters of Credit for which other
arrangements reasonably satisfactory to the ABL Agent and each applicable Issuer
(as defined in the ABL Credit Agreement) have been made) and all Commitments (as
defined in the ABL Credit Agreement) have been terminated.
 
“Discharge of Term Obligations” shall mean the time at which all the Term
Obligations (other than (i) contingent indemnification and reimbursement
obligations as to which no claim has been asserted by the Person entitled
thereto, (ii) Obligations (as defined in the Term Credit Agreement) under
Secured Hedge Agreements (as defined in the Term Credit Agreement) and (iii)
Cash Management Obligations (as defined in the Term Credit Agreement)) have been
paid in full in cash and all Commitments (as defined in the Term Credit
Agreement) have been terminated.
 
 
7

--------------------------------------------------------------------------------

 
 
“Domain Names” shall mean all Internet domain names and associated URL addresses
in or to which any Credit Party now or hereafter has any right, title or
interest.
 
“Domestic Subsidiary” shall mean any Subsidiary that is organized under the Laws
of the United States, any state thereof or the District of Columbia.
 
“Effective Date” shall have the meaning assigned to such term under the ABL
Credit Agreement or the Term Credit Agreement, as applicable.
 
“Enforcement Notice” shall mean a written notice delivered by either the ABL
Agent or the Term Agent to the other announcing that an Enforcement Period has
commenced.
 
“Enforcement Period” shall mean the period of time following the receipt by
either the ABL Agent or the Term Agent of an Enforcement Notice from the other
and continuing until the earliest of (a) in the case of an Enforcement Period
commenced by the Term Agent, the Discharge of Term Obligations, (b) in the case
of an Enforcement Period commenced by the ABL Agent, the Discharge of ABL
Obligations, or (c) the ABL Agent or the Term Agent (as applicable) terminates,
or agrees in writing to terminate, the Enforcement Period.
 
“Equipment” shall mean (x) any “equipment” as such term is defined in Article 9
of the Uniform Commercial Code, and in any event, shall include, but shall not
be limited to, all machinery, equipment, furnishings, appliances, furniture,
fixtures, tools, and vehicles now or hereafter owned by any Credit Party in each
case, regardless of whether characterized as equipment under the Uniform
Commercial Code (but excluding any such items which constitute Inventory), and
(y) any and all additions, substitutions and replacements of any of the
foregoing and all accessions thereto, wherever located, whether or not at any
time of determination incorporated or installed therein or attached thereto, and
all replacements therefore, together with all attachments, components, parts,
equipment and accessories installed thereon or affixed thereto.
 
“Equity Interest” shall mean, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).
 
“Event of Default” shall mean an “Event of Default” or similar term under and as
defined in any ABL Credit Agreement or any Term Credit Agreement, as applicable.
 
“Excluded Subsidiary” means (a) with respect to ABL Guarantors, any “Excluded
Subsidiary” or similar term under and as defined in any ABL Credit Agreement and
(b) with respect to the Term Guarantors, any “Excluded Subsidiary” or similar
term under and as defined in any Term Credit Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
“Exercise of Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean, except as otherwise provided in the final sentence of this
definition:
 
(a)  the taking by any Secured Party of any action to enforce or realize upon
any Lien, including the institution of any foreclosure proceedings or the
noticing of any public or private sale pursuant to Article 9 of the Uniform
Commercial Code or other applicable law;
 
(b)  the exercise by any Secured Party of any right or remedy provided to a
secured creditor on account of a Lien under any of the Credit Documents, under
applicable law, in an Insolvency Proceeding or otherwise, including the election
to retain any of the Collateral in satisfaction of a Lien;
 
(c)  the taking of any action by any Secured Party or the exercise of any right
or remedy by any Secured Party in respect of the collection on, set off against,
marshaling of, injunction respecting or foreclosure on the Collateral or the
Proceeds thereof;
 
(d)  the appointment on the application of a Secured Party, of a receiver,
receiver and manager or interim receiver of all or part of the Collateral;
 
(e)  the sale, lease, license or other disposition of all or any portion of the
Collateral by private or public sale conducted by any Secured Party or any other
means at the direction of any Secured Party permissible under applicable law;
 
(f)  the exercise of any other right of a secured creditor under Part 6 of
Article 9 of the Uniform Commercial Code or under provisions of similar effect
under other applicable law; and
 
(g)  the exercise by any Secured Party of any voting rights relating to any
Equity Interest included in the Collateral.
 
For the avoidance of doubt, none of the following shall be deemed to constitute
an Exercise of Any Secured Creditor Remedies or an Exercise of Secured Creditor
Remedies:  (i) the filing of a proof of claim in any Insolvency Proceeding or
the seeking of adequate protection, (ii) the exercise of rights by the ABL Agent
upon the occurrence of a Cash Dominion Period (as defined in any ABL Credit
Agreement), including, without limitation, the notification of account debtors,
depository institutions or any other Person to deliver proceeds of ABL Priority
Collateral to the ABL Agent, (iii) the consent by the ABL Agent to a store
closing sale, going out of business sale or other disposition by any Credit
Party of any of the ABL Priority Collateral, (iv) the reduction of advance rates
or sub-limits by the ABL Agent and the ABL Lenders, (v) the change in
eligibility criteria for components of the borrowing base under the ABL Credit
Agreement by the ABL Agent and the ABL Lenders or (vi) the imposition of
Reserves (as defined in the ABL Credit Agreement) by the ABL Agent.
 
“GAAP” shall have the meaning assigned to that term in the Term Credit
Agreement.
 
“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
 
 
9

--------------------------------------------------------------------------------

 
 
“Guarantor” shall mean any of the ABL Guarantors or Term Guarantors.
 
“Holdings” shall have the meaning assigned to that term in the introduction to
this Agreement.
 
“Indebtedness” shall have the meaning provided in the ABL Credit Agreement and
the Term Credit Agreement as in effect on the date hereof.
 
“Insolvency Proceeding” shall mean (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other similar arrangement in
respect of a Person’s creditors generally or any substantial portion of a
Person’s creditors; in each case covered by clauses (a) and (b) undertaken under
any Debtor Relief Laws.
 
“Intellectual Property” shall mean all intellectual and similar property of
every kind and nature now owned, licensed or hereafter acquired by any Credit
Party that is subject to a security interest under any ABL Documents and any
Term Documents, including inventions, designs, Patents, Copyrights, Licenses,
Trademarks, Domain Names, trade secrets, confidential or proprietary technical
and business information, know how, show how or other data or information,
software, databases, all other proprietary information and all embodiments or
fixations thereof and related documentation and registrations and all additions,
improvements and accessions to, and books and records describing or used in
connection with, any of the foregoing.
 
“Lenders” means, collectively, all of the ABL Lenders and the Term Lenders.
 
“License” shall mean any Patent License, Trademark License, Copyright License,
or other license or sublicense agreement granting rights under Intellectual
Property to which any Credit Party is a party.
 
“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing); provided that in no event shall an operating
lease in and of itself be deemed a Lien.
 
“Lien Priority” shall mean with respect to any Lien of the ABL Secured Parties
or the Term Secured Parties in the Collateral, the order of priority of such
Lien as specified in Section 2.1 hereof.
 
 
10

--------------------------------------------------------------------------------

 
 
“Other Liabilities” means ABL Cash Management Obligations and Obligations (as
defined in the ABL Credit Agreement) in respect of any ABL Hedging Agreement.
 
“Party” shall mean the ABL Agent or the Term Agent, and “Parties” shall mean
both the ABL Agent and the Term Agent.
 
“Patent License” means any written agreement, now or hereafter in effect, naming
any Credit Party as licensor and granting to any third party any right to
develop, commercialize, import, make, have made, offer for sale, use or sell any
invention on which a Patent, now or hereafter owned by such Credit Party, or
that such Credit Party otherwise has the right to license, is in existence, or
naming any Credit Party as licensee and granting to such Credit Party any such
right with respect to any invention on which a Patent, now or hereafter owned by
any third party, is in existence, and all rights of such Credit Party under any
such agreement.
 
“Patents” shall mean all of the following now owned or hereafter acquired by any
Credit Party: (a) all letters patent of the United States or the equivalent
thereof in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country, including those listed on the applicable schedule
to the Perfection Certificate (as defined in the Term Credit Agreement), and (b)
all (i) rights and privileges arising under applicable law with respect to such
Credit Party’s use of any patents, (ii) inventions and improvements described
and claimed therein, (iii) reissues, divisions, continuations, renewals,
extensions and continuations-in-part thereof and amendments thereto, (iv)
income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable respect to any of the foregoing, including damages and payments
for past, present or future infringements thereof, (v) rights corresponding
thereto throughout the world and (vi) rights to sue for past, present or future
infringements thereof.
 
“Permitted Junior Secured Refinancing Debt” shall mean any “Permitted Junior
Secured Refinancing Debt” as defined in the Term Credit Agreement or ABL Credit
Agreement, as applicable.
 
“Permitted Pari Passu Secured Refinancing Debt” shall mean any “Permitted Pari
Passu Secured Refinancing Debt” as defined in the Term Credit Agreement or ABL
Credit Agreement, as applicable.
 
“Permitted Refinancing” shall mean any “Permitted Refinancing” as defined in the
Term Credit Agreement or ABL Credit Agreement, as applicable.
 
“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Priority Collateral” shall mean the ABL Priority Collateral or the Term
Priority Collateral, as applicable.
 
“Proceeds” shall mean (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Collateral, and (b) whatever is recoverable
or recovered when any Collateral is sold, exchanged, collected, or disposed of,
whether voluntarily or involuntarily.
 
 
11

--------------------------------------------------------------------------------

 
 
“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.
 
“Purchase Date” shall have the meaning set forth in Section 3.8(a) hereof.
 
“Purchase Notice” shall have the meaning set forth in Section 3.8(a) hereof.
 
“Purchase Option Event” shall have the meaning set forth in Section 3.8(a)
hereof.
 
“Purchasing Creditors” shall have the meaning set forth in Section 3.8(a)
hereof.
 
“Real Property” shall mean any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement, or license and any
other right to use or occupy real property.
 
“Replacement Agent” shall have the meaning set forth in Section 3.8(d) hereof.
 
“Restricted Subsidiary” means (a) with respect to ABL Guarantors, any
“Restricted Subsidiary” under and as defined in any ABL Credit Agreement and (b)
with respect to the Term Guarantors, any “Restricted Subsidiary” under and as
defined in any Term Credit Agreement.
 
“Royal Bank” shall have the meaning assigned to that term in the introduction to
this Agreement.
 
“Secured Parties” shall mean the ABL Secured Parties and the Term Secured
Parties.
 
“Subsidiary” means, with respect to any Person (a) any corporation, association
or other business entity (other than a partnership, joint venture or limited
liability company) of which more than 50% of the total voting power of shares of
Equity Interests (as defined in the ABL Credit Agreement) entitled (without
regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time of determination owned or
Controlled (as defined in the ABL Credit Agreement), directly or indirectly, by
such Person or one or more of the other Subsidiaries of that Person or a
combination thereof, and (b) any partnership, joint venture or limited liability
company of which (i) more than 50% of the capital accounts, distribution rights,
total equity and voting interests or general and limited partnership interests,
as applicable, are owned or controlled, directly or indirectly, by such Person
or one or more of the other Subsidiaries of that Person or a combination
thereof, whether in the form of membership, general, special or limited
partnership interests or otherwise, and (ii) such Person or any Subsidiary of
such Person is a controlling general partner or otherwise Controls (as defined
in the ABL Credit Agreement) such entity.
 
“Swap Contract” has the meaning set forth in the ABL Credit Agreement.
 
“Term Agent” shall have the meaning assigned to that term in the introduction to
this Agreement and shall include any successor thereto as well as any Person
designated as the “Agent”, “Administrative Agent”, “Collateral Agent”,
“Trustee”, “Collateral Trustee” or similar term under any Term Credit Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
“Term Cash Management Affiliate” shall mean any Term Cash Management Bank that
is owed Term Cash Management Obligations by a Term Credit Party and which Term
Cash Management Obligations are secured by one or more Term Collateral
Documents, together with their respective successors, assigns and transferees.
 
“Term Cash Management Bank” means any Person that is a Term Lender or an
Affiliate of a Term Lender at the time it provides any Cash Management Services,
whether or not such Person subsequently ceases to be a Term Lender or an
Affiliate of a Term Lender.
 
“Term Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Term Cash Management Bank in respect of or in
connection with any Cash Management Services and designated under the Term
Credit Agreement by the Term Cash Management Bank and the Borrower in writing to
the Term Agent as “Cash Management Obligations”.
 
“Term Cash Proceeds Notice” shall mean a written notice delivered by the Term
Agent to the ABL Agent (a) stating that an Event of Default has occurred and is
continuing under any Term Document and specifying the relevant Event of Default
and (b) stating that certain cash proceeds which may be deposited in an ABL
Deposit and Securities Account constitute Term Priority Collateral, and
reasonably identifying the amount of such proceeds and specifying the origin
thereof.
 
“Term Collateral Documents” shall mean all “Collateral Documents” or similar
term as defined in any Term Credit Agreement, and all other security agreements,
mortgages, deeds of trust and other collateral documents executed and delivered
by one or more Term Credit Parties in connection with any Term Credit Agreement,
in each case as the same may be amended, supplemented, restated or otherwise
modified from time to time.
 
“Term Credit Agreement” shall have the meaning assigned to that term in the
recitals to this Agreement and shall include any one or more other agreements,
indentures or facilities extending the maturity of, consolidating,
restructuring, refunding, replacing or refinancing all or any portion of the
Term Obligations, whether by the same or any other agent, trustee, lender, group
of lenders, creditor or group of creditors and whether or not increasing the
amount of any Indebtedness that may be incurred or issued thereunder.
 
“Term Credit Parties” shall have the meaning assigned to that term in the
recitals to this Agreement.
 
“Term Documents” shall mean any Term Credit Agreement, any Term Guaranty, any
Term Collateral Document, any Cash Management Services between the Borrower or
any Restricted Subsidiary and any Term Cash Management Affiliate, any Term
Hedging Agreements between any Term Credit Party or any Restricted Subsidiary
and any Term Hedging Affiliate, any other ancillary agreement as to which any
Term Secured Party is a party or a beneficiary and all other agreements,
instruments, documents and certificates, now or hereafter executed by or on
behalf of any Term Credit Party or any of its respective Subsidiaries or
Affiliates, and delivered to the Term Agent or any other Term Secured Party, in
connection with any of the foregoing or any Term Credit Agreement, in each case
as the same may be amended, supplemented, restated or otherwise modified from
time to time.
 
 
13

--------------------------------------------------------------------------------

 
 
“Term Guarantors” shall mean the collective reference to (i) Holdings and each
wholly owned Material Domestic Subsidiary (as defined in the Term Credit
Agreement) of the Borrower, other than any Excluded Subsidiary and (ii) any
other Person who becomes a guarantor under any Term Guaranty.  The term “Term
Guarantors” shall include all “Guarantors” under and as defined in the Term
Credit Agreement.
 
“Term Guaranty” shall have the meaning assigned to that term in the recitals to
this Agreement and shall also include any other guaranty made by a Term
Guarantor guaranteeing, inter alia, the payment and performance of any Term
Obligations.
 
“Term Hedge Bank” shall mean any Person that is an Agent, a Lender or a Joint
Bookrunner under the Term Credit Agreement or an Affiliate of any of the
foregoing on the Effective Date or at the time it enters into a Term Hedging
Agreement, in its capacity as a party thereto, whether or not such Person
subsequently ceases to be an Agent, a Lender or an Affiliate of any of the
foregoing.
 
“Term Hedging Affiliate” shall mean any Term Hedge Bank that has entered into a
Term Hedging Agreement with a Term Credit Party or Restricted Subsidiary, as
applicable, with the obligations of such Term Credit Party or Restricted
Subsidiary, as applicable, thereunder being secured by one or more Term
Collateral Documents, together with their respective successors, assigns and
transferees (even if such Term Hedge Bank subsequently ceases to be an agent or
lender, as applicable, under the Term Credit Agreement for any reason).
 
“Term Hedging Agreement” means any “Secured Hedge Agreement” as defined in the
Term Credit Agreement.
 
“Term Lenders” shall have the meaning assigned to that term in the introduction
to this Agreement, as well as any Person designated as a “Lender” or similar
term under any Term Credit Agreement.
 
“Term Loan Priority Accounts” means any Deposit Accounts or Securities Accounts,
in each case that are intended to contain Term Priority Collateral or
identifiable proceeds of the Term Priority Collateral (it being understood that
any property in such Deposit Accounts  or Securities Accounts which is not Term
Priority Collateral or identifiable proceeds of Term Priority Collateral shall
not be Term Priority Collateral solely by virtue of being on deposit in any such
Deposit Account or Securities Account).
 
“Term Obligations” shall mean any and all obligations of every nature of each
Term Credit Party from time to time owed to the Term Secured Parties or any of
them, under, in connection with, or evidenced or secured by any Term Document,
including, without limitation, all “Obligations” or similar term as defined in
any Term Credit Agreement and whether for principal, interest (including
interest which, but for the filing of a petition in bankruptcy with respect to
such Term Credit Party, would have accrued on any Term Obligation, whether or
not a claim is allowed against such Term Credit Party for such interest in the
related bankruptcy proceeding), payments for early termination of Term Hedging
Agreements, fees, expenses, indemnification or otherwise, and all other amounts
owing or due under the terms of any Term Document, as amended, restated,
modified, renewed, refunded, replaced or refinanced in whole or in part from
time to time.
 
 
14

--------------------------------------------------------------------------------

 
 
“Term Priority Collateral” shall mean all Collateral consisting of the following
(including for the avoidance of doubt, any such assets that, but for the
application of Section 552 of the Bankruptcy Code (or any similar provision of
any foreign Debtor Relief Laws) would be Term Priority Collateral):
 
(1)  all Equipment, Fixtures, Real Property, intercompany indebtedness between
or among the Credit Parties or their Affiliates, except to the extent
constituting ABL Priority Collateral, and Investment Property (other than any
Investment Property described in clauses 3(y) and 8 of the definition of ABL
Priority Collateral);
 
(2)  except to the extent constituting ABL Priority Collateral, all Instruments,
Intellectual Property, Commercial Tort Claims, Documents and General
Intangibles;
 
(3)  Term Loan Priority Accounts; provided, however, that to the extent that
identifiable proceeds of ABL Priority Collateral are deposited in any such Term
Loan Priority Accounts, such identifiable proceeds shall be treated as ABL
Priority Collateral;
 
(4)  all other Collateral, other than the ABL Priority Collateral (including ABL
Priority Proceeds); and
 
(5)  all collateral security and guarantees, products or Proceeds of or with
respect to any of the foregoing items referred to in the preceding clauses (1)
though (4) constituting Term Priority Collateral and all cash, Money, cash
equivalents, insurance proceeds, Instruments, Securities and Financial Assets
received as Proceeds of any of the foregoing items referred to in the preceding
clauses (1) through (4) and this clause (5) constituting Term Priority
Collateral, other than the ABL Priority Collateral (“Term Priority Proceeds”).
 
“Term Recovery” shall have the meaning set forth in Section 5.3(b) hereof.
 
“Term Secured Parties” shall have the meaning assigned to that term in the
introduction to this Agreement.
 
“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right to use any Trademark now or
hereafter owned by any Credit Party or that any Credit Party otherwise has the
right to license to a third party, or granting to any Credit Party any right to
use any Trademark now or hereafter owned by any third party, and all rights of
any Credit Party under any such agreement (not including vendor or distribution
agreements that allow incidental use of intellectual property rights in
connection with the sale or distribution of such products or services).
 
 
15

--------------------------------------------------------------------------------

 
 
“Trademarks” shall mean all of the following now owned or hereafter acquired by
any Credit Party:  (a) all trademarks, service marks, trade names, corporate
names, company names, business names, fictitious business names, trade styles,
trade dress, logos, other source or business identifiers, designs and general
intangibles of like nature, the goodwill of the business symbolized thereby or
associated therewith, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office or any similar offices in any State of the United States or any
other country or any political subdivision thereof, and all extensions or
renewals thereof, including those listed on the applicable schedule to the
Perfection Certificate (as defined in the Term Credit Agreement) (b) any and all
rights and privileges arising under applicable law with respect to such Credit
Party’s use of any trademarks, (c) all extensions and renewals thereof and
amendments thereto, (d) all income, fees, royalties, damages and payments now
and hereafter due and/or payable with respect to any of the foregoing, including
damages, claims and payments for past, present or future infringements thereof,
(e) all rights corresponding thereto throughout the world and (f) all rights to
sue for past, present and future infringements or dilution thereof or other
injuries thereto.
 
“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in the State of New York; provided that, if by reason
of mandatory provisions of law, perfection, or the effect of perfection or non
perfection or the priority of a security interest in any Collateral or the
availability of any remedy hereunder is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than New York, “Uniform Commercial Code”
means the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such perfection or effect of
perfection or non perfection or priority or availability of such remedy, as the
case may be.
 
“Use Period” means the period commencing on the date that the ABL Agent or an
agent acting on its behalf (or an ABL Credit Party acting with the consent of
the ABL Agent) commences the liquidation and sale of the ABL Priority Collateral
in a manner as provided in Section 3.6 hereof (having theretofore furnished the
Term Agent with an Enforcement Notice) and ending 180 days thereafter.  If any
stay or other order that prohibits any of the ABL Agent, the other ABL Secured
Parties or any ABL Credit Party (with the consent of the ABL Agent) from
commencing and continuing to Exercise Any Secured Creditor Remedies or from
liquidating and selling the ABL Priority Collateral has been entered by a court
of competent jurisdiction, such 180-day period shall be tolled during the
pendency of any such stay or other order and the Use Period shall be so
extended.
 
Section 1.3        Rules of Construction.  Unless the context of this Agreement
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the term “including” is not
limiting and shall be deemed to be followed by the phrase “without limitation,”
and the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement.  Article, section,
subsection, clause, schedule and exhibit references herein are to this Agreement
unless otherwise specified.  Any reference in this Agreement to any agreement,
instrument, or document shall include all alterations, amendments, changes,
restatements, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, restatements, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein).  Any reference herein to any Person shall be construed to
include such Person’s successors and assigns.  Except as otherwise provided
herein, any reference herein to the repayment in full of an obligation shall
mean the payment in full in cash of such obligation, or in such other manner as
may be approved in writing by the requisite holders or representatives in
respect of such obligation.
 
 
16

--------------------------------------------------------------------------------

 
 
ARTICLE 2
LIEN PRIORITY
 

 
Section 2.1
Priority of Liens.

 
(a)  Subject to the order of application of proceeds set forth in sub-clauses
(b) and (c) of Section 4.1 hereof, notwithstanding (i) the date, time, method,
manner, or order of grant, attachment or perfection (including any defect or
deficiency or alleged defect or deficiency in any of the foregoing) of any Liens
granted to the ABL Secured Parties in respect of all or any portion of the
Collateral or of any Liens granted to the Term Secured Parties in respect of all
or any portion of the Collateral and regardless of how any such Lien was
acquired (whether by grant, statute, operation of law, subrogation or
otherwise), (ii) the order or time of filing or recordation of any document or
instrument for perfecting the Liens in favor of the ABL Agent or the Term Agent
(or ABL Secured Parties or Term Secured Parties) in any Collateral, (iii) any
provision of the Uniform Commercial Code, Debtor Relief Laws or any other
applicable law, or of the ABL Documents or the Term Documents, (iv) whether the
ABL Agent or the Term Agent, in each case, either directly or through agents,
holds possession of, or has control over, all or any part of the Collateral, (v)
the date on which the ABL Obligations or the Term Obligations are advanced or
made available to the Credit Parties, (vi) the fact that any such Liens in favor
of the ABL Agent or the ABL Lenders or the Term Agent or the Term Lenders
securing any of the ABL Obligations or Term Obligations, respectively, are (x)
subordinated to any Lien securing any obligation of any Credit Party other than
the Term Obligations or the ABL Obligations, respectively, or (y) otherwise
subordinated, voided, avoided, invalidated or lapsed, or (vii) any other
circumstance of any kind or nature whatsoever, the ABL Agent, on behalf of
itself and the ABL Secured Parties, and the Term Agent, on behalf of itself and
the Term Secured Parties, hereby agree that:
 
(1)  any Lien in respect of all or any portion of the ABL Priority Collateral
now or hereafter held by or on behalf of the Term Agent or any Term Secured
Party that secures all or any portion of the Term Obligations shall in all
respects be junior and subordinate to all Liens granted to the ABL Agent and the
ABL Secured Parties in such ABL Priority Collateral to secure all or any portion
of the ABL Obligations;
 
(2)  any Lien in respect of all or any portion of the ABL Priority Collateral
now or hereafter held by or on behalf of the ABL Agent or any ABL Secured Party
that secures all or any portion of the ABL Obligations shall in all respects be
senior and prior to all Liens granted to the Term Agent or any Term Secured
Party in such ABL Priority Collateral to secure all or any portion of the Term
Obligations;
 
 
17

--------------------------------------------------------------------------------

 
 
(3)  any Lien in respect of all or any portion of the Term Priority Collateral
now or hereafter held by or on behalf of the ABL Agent or any ABL Secured Party
that secures all or any portion of the ABL Obligations shall in all respects be
junior and subordinate to all Liens granted to the Term Agent and the Term
Secured Parties in such Term Priority Collateral to secure all or any portion of
the Term Obligations; and
 
(4)  any Lien in respect of all or any portion of the Term Priority Collateral
now or hereafter held by or on behalf of the Term Agent or any Term Secured
Party that secures all or any portion of the Term Obligations shall in all
respects be senior and prior to all Liens granted to the ABL Agent or any ABL
Secured Party in such Term Priority Collateral to secure all or any portion of
the ABL Obligations.
 
(b)  Notwithstanding any failure by any ABL Secured Party or Term Secured Party
to perfect its security interests in the Collateral or any avoidance,
invalidation, priming or subordination by any third party or court of competent
jurisdiction of the security interests in the Collateral granted to the ABL
Secured Parties or the Term Secured Parties, the priority and rights as between
the ABL Secured Parties and the Term Secured Parties with respect to the
Collateral shall be as set forth herein.
 
(c)  The Term Agent, for and on behalf of itself and the Term Secured Parties,
acknowledges and agrees that, concurrently herewith, the ABL Agent, for the
benefit of itself and the ABL Secured Parties, has been, or may be, granted
Liens upon all of the Collateral in which the Term Agent has been granted Liens
and the Term Agent hereby consents thereto.  The ABL Agent, for and on behalf of
itself and the ABL Secured Parties, acknowledges and agrees that, concurrently
herewith, the Term Agent, for the benefit of itself and the Term Secured
Parties, has been, or may be, granted Liens upon all of the Collateral in which
the ABL Agent has been granted Liens and the ABL Agent hereby consents
thereto.  The subordination of Liens by the Term Agent and the ABL Agent in
favor of one another as set forth herein shall not be deemed to subordinate the
Term Agent’s Liens or the ABL Agent’s Liens to the Liens of any other Person,
nor shall such subordination be affected by the subordination of such Liens to
any Lien of any other Person.
 

 
Section 2.2
Waiver of Right to Contest Liens.

 
(a)  The Term Agent, for and on behalf of itself and the Term Secured Parties,
agrees that it and they shall not (and hereby waives any right to) take any
action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of the ABL Agent and the ABL Secured
Parties in respect of the Collateral or the provisions of this Agreement.  The
Term Agent, for itself and on behalf of the Term Secured Parties, agrees that
none of the Term Agent or the Term Secured Parties will take any action that
would interfere with any Exercise of Secured Creditor Remedies undertaken by the
ABL Agent or any ABL Secured Party under the ABL Documents with respect to the
ABL Priority Collateral.  The Term Agent, for itself and on behalf of the Term
Secured Parties, hereby waives any and all rights it or the Term Secured Parties
may have as a junior lien creditor or otherwise to contest, protest, object to,
or interfere with the manner in which the ABL Agent or any ABL Lender seeks to
enforce its Liens in any ABL Priority Collateral.  The foregoing shall not be
construed to prohibit the Term Agent from enforcing the provisions of this
Agreement.
 
 
18

--------------------------------------------------------------------------------

 
 
(b)  The ABL Agent, for and on behalf of itself and the ABL Secured Parties,
agrees that it and they shall not (and hereby waives any right to) take any
action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of the Term Agent or the Term Secured
Parties in respect of the Collateral or the provisions of this
Agreement.  Except to the extent expressly set forth in Section 3.6 of this
Agreement, the ABL Agent, for itself and on behalf of the ABL Secured Parties,
agrees that none of the ABL Agent or the ABL Secured Parties will take any
action that would interfere with any Exercise of Secured Creditor Remedies
undertaken by the Term Agent or any Term Secured Party under the Term Documents
with respect to the Term Priority Collateral.  The ABL Agent, for itself and on
behalf of the ABL Secured Parties, hereby waives any and all rights it or the
ABL Secured Parties may have as a junior lien creditor or otherwise to contest,
protest, object to, or interfere with the manner in which the Term Agent or any
Term Secured Party seeks to enforce its Liens in any Term Priority
Collateral.  The foregoing shall not be construed to prohibit the ABL Agent from
enforcing the provisions of this Agreement.
 

 
Section 2.3
Remedies Standstill.

 
(a)  The Term Agent, on behalf of itself and the Term Secured Parties, agrees
that, from the date hereof until the date upon which the Discharge of ABL
Obligations shall have occurred, neither the Term Agent nor any Term Secured
Party will Exercise Any Secured Creditor Remedies with respect to any of the ABL
Priority Collateral without the written consent of the ABL Agent, and will not
take, receive or accept any Proceeds of ABL Priority Collateral, it being
understood and agreed that the temporary deposit of Proceeds of ABL Priority
Collateral in a Deposit Account controlled by the Term Agent shall not
constitute a breach of this Agreement so long as such Proceeds are promptly (but
in no event later than five Business Days after receipt) remitted to the ABL
Agent.  From and after the date upon which the Discharge of ABL Obligations
shall have occurred (or prior thereto upon obtaining the written consent of the
ABL Agent), the Term Agent or any Term Secured Party may Exercise Any Secured
Creditor Remedies under the Term Documents or applicable law as to any ABL
Priority Collateral; provided, however, that any Exercise of Secured Creditor
Remedies with respect to any Collateral by the Term Agent or the Term Secured
Parties is at all times subject to the provisions of this Agreement.
 
 
19

--------------------------------------------------------------------------------

 
 
(b)  The ABL Agent, on behalf of itself and the ABL Secured Parties, agrees
that, from the date hereof until the date upon which the Discharge of Term
Obligations shall have occurred, neither the ABL Agent nor any ABL Secured Party
will Exercise Any Secured Creditor Remedies with respect to the Term Priority
Collateral without the written consent of the Term Agent, and will not take,
receive or accept any Proceeds of the Term Priority Collateral, it being
understood and agreed that the temporary deposit of Proceeds of Term Priority
Collateral in a Deposit Account controlled by the ABL Agent shall not constitute
a breach of this Agreement so long as such Proceeds are promptly (but in no
event later than five Business Days after receipt) remitted to the Term
Agent.  From and after the date upon which the Discharge of Term Obligations
shall have occurred (or prior thereto upon obtaining the written consent of the
Term Agent), the ABL Agent or any ABL Secured Party may Exercise Any Secured
Creditor Remedies under the ABL Documents or applicable law as to any Term
Priority Collateral; provided, however, that any Exercise of Secured Creditor
Remedies with respect to any Collateral by the ABL Agent or the ABL Secured
Parties is at all times subject to the provisions of this Agreement.
 
(c)  Notwithstanding the provisions of Sections 2.3(a), 2.3(b) or any other
provision of this Agreement, nothing contained herein shall be construed to
prevent any Agent or any Secured Party from (i) filing a claim or statement of
interest with respect to the ABL Obligations or Term Obligations owed to it in
any Insolvency Proceeding commenced by or against any Credit Party, (ii) taking
any action (not adverse to the priority status of the Liens of the other Agent
or other Secured Parties on the Collateral in which such other Agent or other
Secured Party has a priority Lien or the rights of the other Agent or any of the
other Secured Parties to Exercise Any Secured Creditor Remedies in respect
thereof) in order to create, perfect, preserve or protect (but not enforce its
Lien) on any Collateral, (iii) filing any necessary or responsive pleadings in
opposition to any motion, adversary proceeding or other pleading filed by any
Person objecting to or otherwise seeking disallowance of the claim or Lien of
such Agent or Secured Party or (iv) voting on any plan of reorganization or file
any proof of claim in any Insolvency Proceeding of any Credit Party, in each
case (i) through (iv) above to the extent not inconsistent with the express
terms of this Agreement.
 

 
Section 2.4
Exercise of Rights.

 
(a)  No Other Restrictions.  Except as expressly set forth in this Agreement,
each Term Secured Party and each ABL Secured Party shall have any and all rights
and remedies it may have as a creditor under applicable law, including the right
to the Exercise of Secured Creditor Remedies; provided, however, that the
Exercise of Secured Creditor Remedies with respect to the Collateral shall be
subject to the Lien Priority and to the provisions of this Agreement.  The ABL
Agent may enforce the provisions of the ABL Documents, the Term Agent may
enforce the provisions of the Term Documents and each may Exercise Any Secured
Creditor Remedies, all in such order and in such manner as each may determine in
the exercise of its sole discretion, consistent with the terms of this Agreement
and mandatory provisions of applicable law; provided, however, that each of the
ABL Agent and the Term Agent agrees to provide to the other (x) an Enforcement
Notice prior to the commencement of an Exercise of Any Secured Creditor Remedies
and (y) copies of any notices that it is required under applicable law to
deliver to any Credit Party; provided further, however, that the ABL Agent’s
failure to provide the Enforcement Notice (other than in connection with Section
3.6 hereof) or any such copies to the Term Agent shall not impair any of the ABL
Agent’s rights hereunder or under any of the ABL Documents and the Term Agent’s
failure to provide the Enforcement Notice or any such copies to the ABL Agent
shall not impair any of the Term Agent’s rights hereunder or under any of the
Term Documents.  Each of the Term Agent, each Term Secured Party, the ABL Agent
and each ABL Secured Party agrees that it will not institute any suit or other
proceeding or assert in any suit, Insolvency Proceeding or other proceeding any
claim, in the case of the Term Agent and each Term Secured Party, against either
the ABL Agent or any other ABL Secured Party, and in the case of the ABL Agent
and each other ABL Secured Party, against either the Term Agent or any other
Term Secured Party, seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to any action taken or
omitted to be taken by such Person with respect to the Collateral which is
consistent with the terms of this Agreement, and none of such Parties shall be
liable for any such action taken or omitted to be taken.
 
 
20

--------------------------------------------------------------------------------

 
 
(b)  Release of Liens.
 
(i)  In the event of (A) any private or public sale of all or any portion of the
ABL Priority Collateral in connection with any Exercise of Secured Creditor
Remedies by or with the consent of the ABL Agent (other than in connection with
a refinancing as described in Section 5.2(c) hereof), or (B) any sale, transfer
or other disposition of all or any portion of the ABL Priority Collateral (other
than in connection with a refinancing as described in Section 5.2(c) hereof), so
long as such sale, transfer or other disposition is then permitted by the ABL
Documents or consented to by the requisite ABL Lenders, irrespective of whether
an Event of Default has occurred, the Term Agent agrees, on behalf of itself and
the Term Secured Parties that, so long as the Term Agent, for the benefit of the
Term Secured Parties, shall retain a Lien on the proceeds of such sale, transfer
or other disposition (to the extent that such proceeds are not applied to the
ABL Obligations as provided in Section 4.1(b) hereof), such sale, transfer or
other disposition will be free and clear of the Liens on such ABL Priority
Collateral (but not the proceeds thereof) securing the Term Obligations, and the
Term Agent’s and the Term Secured Parties’ Liens with respect to the ABL
Priority Collateral (but not the proceeds thereof) so sold, transferred, or
disposed shall terminate and be automatically released without further action
concurrently with, and to the same extent as, the release of the ABL Secured
Parties’ Liens on such ABL Priority Collateral.  In furtherance of, and subject
to, the foregoing, the Term Agent agrees that it will promptly execute any and
all Lien releases or other documents reasonably requested by the ABL Agent in
connection therewith.  The Term Agent hereby appoints the ABL Agent and any
officer or duly authorized person of the ABL Agent, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of the Term Agent and in the name of
the Term Agent or in the ABL Agent’s own name, from time to time, in the ABL
Agent’s sole discretion, for the purposes of carrying out the terms of this
paragraph, to take any and all appropriate action and to execute and deliver any
and all documents and instruments as may be necessary or desirable to accomplish
the purposes of this paragraph, including any financing statements,
endorsements, assignments, releases or other documents or instruments of
transfer (which appointment, being coupled with an interest, is irrevocable).
 
 
21

--------------------------------------------------------------------------------

 
 
(ii)  In the event of (A) any private or public sale of all or any portion of
the Term Priority Collateral in connection with any Exercise of Secured Creditor
Remedies by or with the consent of the Term Agent (other than in connection with
a refinancing as described in Section 5.2(c) hereof), or (B) any sale, transfer
or other disposition of all or any portion of the Term Priority Collateral
(other than in connection with a refinancing as described in Section 5.2(c)
hereof), so long as such sale, transfer or other disposition is then permitted
by the Term Documents or consented to by the requisite Term Lenders,
irrespective of whether an Event of Default has occurred, the ABL Agent agrees,
on behalf of itself and the ABL Secured Parties that, so long as the ABL Agent,
for the benefit of the ABL Secured Parties, shall retain a Lien on the proceeds
of such sale, transfer or other disposition (to the extent that such proceeds
are not applied to the Term Obligations as provided in Section 4.1(c) hereof),
such sale, transfer or disposition will be free and clear of the Liens on such
Term Priority Collateral (but not the proceeds thereof) securing the ABL
Obligations and the ABL Agent’s and the ABL Secured Parties’ Liens with respect
to the Term Priority Collateral (but not the proceeds thereof) so sold,
transferred, or disposed shall terminate and be automatically released without
further action concurrently with, and to the same extent as, the release of the
Term Secured Parties’ Liens on such Term Priority Collateral.  In furtherance
of, and subject to, the foregoing, the ABL Agent agrees that it will promptly
execute any and all Lien releases or other documents reasonably requested by the
Term Agent in connection therewith.  The ABL Agent hereby appoints the Term
Agent and any officer or duly authorized person of the Term Agent, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power of attorney in the place and stead of the ABL Agent and in the
name of the ABL Agent or in the Term Agent’s own name, from time to time, in the
Term Agent’s sole discretion, for the purposes of carrying out the terms of this
paragraph, to take any and all appropriate action and to execute and deliver any
and all documents and instruments as may be necessary or desirable to accomplish
the purposes of this paragraph, including any financing statements,
endorsements, assignments, releases or other documents or instruments of
transfer (which appointment, being coupled with an interest, is irrevocable).
 
 
22

--------------------------------------------------------------------------------

 
 

 
Section 2.5
No New Liens.

 
(a)  It is the anticipation of the parties, that until the date upon which the
Discharge of ABL Obligations shall have occurred, no Term Secured Party shall
acquire or hold any consensual Lien on any assets securing any Term Obligation
which assets are not also subject to the Lien of the ABL Agent under the ABL
Documents.  If any Term Secured Party shall (nonetheless and in breach hereof)
acquire or hold any Lien on any assets of any Credit Party securing any Term
Obligation which assets are not also subject to the Lien of the ABL Agent under
the ABL Documents, then the Term Agent (or the relevant Term Secured Party)
shall, without the need for any further consent of any other Term Secured Party,
the Borrower or any Term Guarantor and notwithstanding anything to the contrary
in any other Term Document, be deemed to also hold and have held such Lien as
agent or bailee for the benefit of the ABL Agent as security for the ABL
Obligations (subject to the Lien Priority and other terms hereof) and shall
promptly notify the ABL Agent in writing of the existence of such Lien upon
becoming aware thereof.
 
(b)  It is the anticipation of the parties, that until the date upon which the
Discharge of Term Obligations shall have occurred, no ABL Secured Party shall
acquire or hold any consensual Lien on any assets securing any ABL Obligation
which assets are not also subject to the Lien of the Term Agent under the Term
Documents.  If any ABL Secured Party shall (nonetheless and in breach hereof)
acquire or hold any Lien on any assets of any Credit Party securing any ABL
Obligation which assets are not also subject to the Lien of the Term Agent under
the Term Documents, then the ABL Agent (or the relevant ABL Secured Party)
shall, without the need for any further consent of any other ABL Secured Party,
the Borrower or any ABL Guarantor and notwithstanding anything to the contrary
in any other ABL Document be deemed to also hold and have held such Lien as
agent or bailee for the benefit of the Term Agent as security for the Term
Obligations (subject to the Lien Priority and other terms hereof) and shall
promptly notify the Term Agent in writing of the existence of such Lien upon
becoming aware thereof.
 

 
Section 2.6
Waiver of Marshalling.

 
(a)  Until the Discharge of ABL Obligations, the Term Agent, on behalf of itself
and the Term Secured Parties, agrees not to assert and hereby waives, to the
fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the ABL Priority Collateral or any other similar
rights a junior secured creditor may have under applicable law.
 
(b)  Until the Discharge of Term Obligations, the ABL Agent, on behalf of itself
and the ABL Secured Parties, agrees not to assert and hereby waives, to the
fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the Term Priority Collateral or any other similar
rights a junior secured creditor may have under applicable law.
 
 
23

--------------------------------------------------------------------------------

 
 
ARTICLE 3
ACTIONS OF THE PARTIES
 
Section 3.1        Certain Actions Permitted.  The Term Agent and the ABL Agent
may make such demands or file such claims in respect of the Term Obligations or
the ABL Obligations, as applicable, as are necessary to prevent the waiver or
bar of such claims under applicable statutes of limitations or other statutes,
court orders, or rules of procedure at any time.  Nothing in this Agreement
shall prohibit the receipt by the Term Agent or any Term Secured Party of the
required payments of interest, principal and other amounts owed in respect of
the Term Obligations so long as such receipt is not the direct or indirect
result of the exercise by the Term Agent or any Term Secured Party of rights or
remedies as a secured creditor (including set-off) with respect to ABL Priority
Collateral or enforcement in contravention of this Agreement of any Lien held by
any of them.  Nothing in this Agreement shall prohibit the receipt by the ABL
Agent or any ABL Secured Party of the required payments of interest, principal
and other amounts owed in respect of the ABL Obligations so long as such receipt
is not the direct or indirect result of the exercise by the ABL Agent or any ABL
Secured Party of rights or remedies as a secured creditor (including set-off)
with respect to Term Priority Collateral or enforcement in contravention of this
Agreement of any Lien held by any of them.
 
Section 3.2        Agent for Perfection.  The ABL Agent, for and on behalf of
itself and each ABL Secured Party, and the Term Agent, for and on behalf of
itself and each Term Secured Party, as applicable, each agree to hold all
Collateral in their respective possession, custody, or control (including as
defined in Sections 9-104, 9-105, 9-106, 9-107 and 8-106 of the UCC) (or in the
possession, custody, or control of agents or bailees for either) as gratuitous
bailee for the other solely for the purpose of perfecting or maintaining the
perfection of the security interest granted to each in such Collateral, subject
to the terms and conditions of this Section 3.2.  None of the ABL Agent, the ABL
Secured Parties, the Term Agent, or the Term Secured Parties, as applicable,
shall have any obligation whatsoever to the others to assure that the Collateral
is genuine or owned by the Borrower, any Guarantor, or any other Person or to
preserve rights or benefits of any Person.  The duties or responsibilities of
the ABL Agent and the Term Agent under this Section 3.2 are and shall be limited
solely to holding or maintaining control of the Control Collateral as gratuitous
bailee and/or agent for the other Party for purposes of perfecting the Lien held
by the Term Agent or the ABL Agent, as applicable.  The ABL Agent is not and
shall not be deemed to be a fiduciary of any kind for the Term Secured Parties
or any other Person.  Without limiting the generality of the foregoing, the ABL
Secured Parties shall not be obligated to see to the application of any Proceeds
of the Term Priority Collateral deposited into any Deposit Account or be
answerable in any way for the misapplication thereof.  The Term Agent is not and
shall not be deemed to be a fiduciary of any kind for the ABL Secured Parties,
or any other Person.  Without limiting the generality of the foregoing, the Term
Secured Parties shall not be obligated to see to the application of any Proceeds
of the ABL Priority Collateral deposited into any Deposit Account or be
answerable in any way for the misapplication thereof.  In addition, the Term
Agent, on behalf of the Term Secured Parties, hereby agrees and acknowledges
that other than with respect to ABL Priority Collateral that may be perfected
through the filing of a UCC financing statement, the ABL Agent’s Liens may be
perfected on certain items of ABL Priority Collateral with respect to which the
Term Agent’s Liens would not be perfected but for the provisions of this Section
3.2, and the Term Agent, on behalf of the Term Secured Parties, hereby further
agrees that the foregoing described in this sentence shall not be deemed a
breach of this Agreement.
 
 
24

--------------------------------------------------------------------------------

 
 
Section 3.3        Sharing of Information and Access.  In the event that the ABL
Agent shall, in the exercise of its rights under the ABL Collateral Documents or
otherwise, receive possession or control of any books and records of any Term
Credit Party which contain information identifying or pertaining to the Term
Priority Collateral, the ABL Agent shall, upon request from the Term Agent and
as promptly as practicable thereafter, either make available to the Term Agent
such books and records for inspection and duplication or provide to the Term
Agent copies thereof.  In the event that the Term Agent shall, in the exercise
of its rights under the Term Collateral Documents or otherwise, receive
possession or control of any books and records of any ABL Credit Party which
contain information identifying or pertaining to any of the ABL Priority
Collateral, the Term Agent shall, upon request from the ABL Agent and as
promptly as practicable thereafter, either make available to the ABL Agent such
books and records for inspection and duplication or provide the ABL Agent copies
thereof.
 
Section 3.4        Insurance.  Proceeds of Collateral include insurance proceeds
and, therefore, the Lien Priority shall govern the ultimate disposition of
casualty insurance proceeds.  The ABL Agent and the Term Agent shall each be
named as additional insured or loss payee, as applicable, with respect to all
insurance policies relating to the Collateral as set forth in the Term Credit
Agreement or the ABL Credit Agreement, as applicable.  The ABL Agent shall have
the sole and exclusive right, as against the Term Agent, to adjust settlement of
insurance claims in the event of any covered loss, theft or destruction of ABL
Priority Collateral.  The Term Agent shall have the sole and exclusive right, as
against the ABL Agent, to adjust settlement of insurance claims in the event of
any covered loss, theft or destruction of Term Priority Collateral.  If any
insurance claim includes both ABL Priority Collateral and Term Priority
Collateral, the insurer will not settle such claim separately with respect to
ABL Priority Collateral and Term Priority Collateral, and if the Parties are
unable after negotiating in good faith to agree on the settlement for such
claim, either Party may apply to a court of competent jurisdiction to make a
determination as to the settlement of such claim, and the court’s determination
shall be binding upon the Parties.  All proceeds of such insurance shall be
remitted to the ABL Agent or the Term Agent, as the case may be, and each of the
Term Agent and ABL Agent shall cooperate (if necessary) in a reasonable manner
in effecting the payment of insurance proceeds in accordance with Section 4.1
hereof.
 
Section 3.5        No Additional Rights For the Credit Parties
Hereunder.  Except as provided in Section 3.6 hereof, if any ABL Secured Party
or Term Secured Party shall enforce its rights or remedies in violation of the
terms of this Agreement, the Credit Parties shall not be entitled to use such
violation as a defense to any action by any ABL Secured Party or Term Secured
Party, nor to assert such violation as a counterclaim or basis for set off or
recoupment against any ABL Secured Party or Term Secured Party.
 
 
25

--------------------------------------------------------------------------------

 
 
Section 3.6        Inspection and Access Rights.  i) Without limiting any rights
the ABL Agent or any other ABL Secured Party may otherwise have under applicable
law or by agreement, in the event of any liquidation of the ABL Priority
Collateral (or any other Exercise of Any Secured Creditor Remedies by the ABL
Agent) and whether or not the Term Agent or any other Term Secured Party has
commenced and is continuing to Exercise Any Secured Creditor Remedies, the ABL
Agent or any other Person (including any ABL Credit Party) acting with the
consent, or on behalf, of the ABL Agent, shall have the right (a) during the Use
Period during normal business hours on any Business Day, to access ABL Priority
Collateral that (i) is stored or located in or on, (ii) has become an accession
with respect to (within the meaning of Section 9-335 of the Uniform Commercial
Code), or (iii) has been commingled with (within the meaning of Section 9-336 of
the Uniform Commercial Code) Term Priority Collateral (collectively, the “ABL
Affected Collateral”), and (b) during the Use Period, shall have the irrevocable
right to use the Term Priority Collateral (including, without limitation,
Equipment, Fixtures, Intellectual Property, General Intangibles and Real
Property) on a rent-free, royalty-free basis, each of the foregoing solely for
the limited purposes of assembling, inspecting, copying or downloading
information stored on, taking actions to perfect its Lien on, completing a
production run of Inventory involving, taking possession of, moving, preparing
and advertising for sale, selling (by public auction, private sale or a “store
closing”, “going out of business” or similar sale, whether in bulk, in lots or
to customers in the ordinary course of business or otherwise and which sale may
include augmented Inventory of the same type sold in any ABL Credit Party’s
business), storing or otherwise dealing with the ABL Priority Collateral, in
each case without notice to, the involvement of or interference by any Term
Secured Party or liability to any Term Secured Party; provided, however, that
the expiration of the Use Period shall be without prejudice to the sale or other
disposition of the ABL Priority Collateral in accordance with this Agreement and
applicable law.  In the event that any ABL Secured Party has commenced and is
continuing the Exercise of Any Secured Creditor Remedies with respect to any ABL
Affected Collateral or any other sale or liquidation of the ABL Affected
Collateral has been commenced by an ABL Credit Party (with the consent of the
ABL Agent), the Term Agent may not sell, assign or otherwise transfer the
related Term Priority Collateral prior to the expiration of the Use Period,
unless the purchaser, assignee or transferee thereof agrees in writing to be
bound by the provisions of this Section 3.6.
 
(b)  During the period of actual occupation, use and/or control by the ABL
Secured Parties and/or the ABL Agent (or their respective employees, agents,
advisers and representatives) of any Term Priority Collateral, the ABL Secured
Parties and the ABL Agent shall be obligated to repair at their expense any
physical damage (but not any diminution in value) to such Term Priority
Collateral resulting from such occupancy, use or control, and to leave such Term
Priority Collateral in substantially the same condition as it was at the
commencement of such occupancy, use or control, ordinary wear and tear
excepted.  Notwithstanding the foregoing, in no event shall the ABL Secured
Parties or the ABL Agent have any liability to the Term Secured Parties and/or
to the Term Agent pursuant to this Section 3.6 as a result of any condition
(including any environmental condition, claim or liability) on or with respect
to the Term Priority Collateral existing prior to the date of the exercise by
the ABL Secured Parties (or the ABL Agent, as the case may be) of their rights
under this Section 3.6 and the ABL Secured Parties shall have no duty or
liability to maintain the Term Priority Collateral in a condition or manner
better than that in which it was maintained prior to the use thereof by the ABL
Secured Parties, or for any diminution in the value of the Term Priority
Collateral that results from ordinary wear and tear resulting from the use of
the Term Priority Collateral by the ABL Secured Parties in the manner and for
the time periods specified under this Section 3.6.  Without limiting the rights
granted in this Section 3.6, the ABL Secured Parties and the ABL Agent shall
cooperate with the Term Secured Parties and/or the Term Agent in connection with
any efforts made by the Term Secured Parties and/or the Term Agent to sell the
Term Priority Collateral.
 
 
26

--------------------------------------------------------------------------------

 
 
(c)  The ABL Agent and the ABL Secured Parties shall not be obligated to pay any
amounts to the Term Agent or the Term Secured Parties (or any person claiming
by, through or under the Term Secured Parties, including any purchaser of the
Term Priority Collateral) or to the ABL Credit Parties, for or in respect of the
use by the ABL Agent and the ABL Secured Parties of the Term Priority
Collateral.
 
(d)  The ABL Secured Parties shall (i) use the Term Priority Collateral in
accordance with applicable law; (ii) insure for damage to property and liability
to persons, including property and liability insurance for the benefit of the
Term Secured Parties; and (iii) reimburse the Term Secured Parties for any
injury or damage to Persons or property (ordinary wear-and-tear excepted) caused
by the acts or omissions of Persons under their control (except for those
arising from the gross negligence or willful misconduct of any Term Secured
Party); provided, however, that the ABL Secured Parties will not be liable for
any diminution in the value of the Term Priority Collateral caused by the
absence of the ABL Priority Collateral therefrom.
 
(e)  The Term Agent and the other Term Secured Parties shall use commercially
reasonable efforts to not hinder or obstruct the ABL Agent and the other ABL
Secured Parties from exercising the rights described in Section 3.6(a) hereof.
 
(f)  Subject to the terms hereof, the Term Agent may advertise and conduct
public auctions or private sales of the Term Priority Collateral without notice
(except as required by applicable law) to any ABL Secured Party, the involvement
of or interference by any ABL Secured Party or liability to any ABL Secured
Party as long as, in the case of an actual sale, the respective purchaser
assumes and agrees to the obligations of the Term Agent and the Term Secured
Parties under this Section 3.6.
 
(g)  In furtherance of the foregoing in this Section 3.6, the Term Agent, in its
capacity as a secured party (or as a purchaser, assignee or transferee, as
applicable), and to the extent of its interest therein, hereby grants to the ABL
Agent a nonexclusive, irrevocable, royalty-free, worldwide license to use,
license or sublicense any and all Intellectual Property now owned or hereafter
acquired by the Credit Parties (except to the extent such grant is prohibited by
any rule of law, statute or regulation), included as part of the Term Priority
Collateral (and including in such license access to all media in which any of
the licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof) as is or may be necessary
or advisable in the ABL Agent’s reasonable judgment for the ABL Agent to
process, ship, produce, store, supply, lease, complete, sell, liquidate or
otherwise deal with the ABL Priority Collateral, or to collect or otherwise
realize upon any Accounts (as defined in the ABL Credit Agreement) comprising
ABL Priority Collateral, in each case solely in connection with any Exercise of
Secured Creditor Remedies; provided that (i) any such license shall terminate
upon the sale of the applicable ABL Priority Collateral and shall not extend or
transfer to the purchaser of such ABL Priority Collateral, (ii) the ABL Agent’s
use of such Intellectual Property shall be reasonable and lawful, and (iii) any
such license is granted on an “AS IS” basis, without any representation or
warranty whatsoever.  The Term Agent (i) acknowledges and consents to the grant
to the ABL Agent by the Credit Parties of the license referred to in Section
4.01 of the Security Agreement (as defined in the ABL Credit Agreement) and (ii)
agrees that its Liens in the Term Priority Collateral shall be subject in all
respects to such license.  Furthermore, the Term Agent agrees that, in
connection with any Exercise of Secured Creditor Remedies conducted by the Term
Agent in respect of Term Priority Collateral, (x) any notice required to be
given by the Term Agent in connection with such Exercise of Secured Creditor
Remedies shall contain an acknowledgement of the existence of such license and
(y) the Term Agent shall provide written notice to any purchaser, assignee or
transferee pursuant to an Exercise of Secured Creditor Remedies that the
applicable assets are subject to such license.
 
 
27

--------------------------------------------------------------------------------

 
 
Section 3.7        Tracing of and Priorities in Proceeds.  The ABL Agent, for
itself and on behalf of the ABL Secured Parties, and the Term Agent, for itself
and on behalf of the Term Secured Parties, further agree that prior to an
issuance of any notice of Exercise of Any Secured Creditor Remedies by such
Secured Party (unless a bankruptcy or insolvency Event of Default then exists),
any proceeds of Collateral, whether or not deposited under control agreements,
which are used by any Credit Party to acquire other property which is Collateral
shall not (solely as between the Agents and the Lenders) be treated as Proceeds
of Collateral for purposes of determining the relative priorities in the
Collateral which was so acquired.
 

 
Section 3.8
Purchase Right

 
(a)  If (i) the ABL Agent or “Requisite Lenders” (as defined in the ABL Credit
Agreement) shall sell, lease, license or dispose of all or substantially all of
the ABL Priority Collateral by private or public sale, (ii) an Insolvency
Proceeding with respect to the Borrower or Holdings shall have occurred or shall
have been commenced, or (iii) the ABL Obligations under the ABL Credit Agreement
shall have been accelerated (including as a result of any automatic
acceleration) or shall remain unpaid following the Scheduled Termination Date or
similar term (as defined in any ABL Credit Agreement), (each such event
described in clauses (i) through (iii) herein above, a “Purchase Option Event”),
the Term Secured Parties shall have the opportunity to purchase (at par and
without premium) all (but not less than all) of the ABL Obligations pursuant to
this Section 3.8; provided, that such option shall expire if the applicable Term
Secured Parties fail to deliver a written notice (a “Purchase Notice”) to the
ABL Agent with a copy to the Borrower within ten (10) business days following
the first date the Term Agent obtains actual knowledge of the occurrence of the
earliest Purchase Option Event, which Purchase Notice shall (A) be signed by the
applicable Term Secured Parties committing to such purchase (the “Purchasing
Creditors”) and indicate the percentage of the ABL Obligations to be purchased
by each Purchasing Creditor (which aggregate commitments must add up to 100% of
the ABL Obligations) and (B) state that (1) it is a Purchase Notice delivered
pursuant to Section 3.8 of this Agreement and (2) the offer contained therein is
irrevocable.  Upon receipt of such Purchase Notice by the ABL Agent, the
Purchasing Creditors shall have from the date of delivery thereof to and
including the date that is ten (10) business days after the Purchase Notice was
received by the ABL Agent to purchase all (but not less than all) of the ABL
Obligations pursuant to this Section 3.8 (the date of such purchase, the
“Purchase Date”).
 
 
28

--------------------------------------------------------------------------------

 
 
(b)  On the Purchase Date, the ABL Agent and the other ABL Secured Parties
shall, subject to any required approval of any Governmental Authority and any
limitation in the ABL Credit Agreement, in each case then in effect, if any,
sell to the Purchasing Creditors all (but not less than all) of the ABL
Obligations.  On such Purchase Date, the Purchasing Creditors shall (i) pay to
the ABL Agent, for the benefit of the ABL Secured Parties, as directed by the
ABL Agent, in immediately available funds the full amount (at par and without
premium) of all ABL Obligations then outstanding together with all accrued and
unpaid interest and fees thereon, all in the amounts specified by the ABL Agent
and determined in accordance with the applicable ABL Documents, (ii) furnish
such amount of cash collateral in immediately available funds as the ABL Agent
determines is reasonably necessary to secure ABL Secured Parties in connection
with any (x) contingent Other Liabilities or (y) issued and outstanding letters
of credit issued under the ABL Credit Agreement but not in any event in an
amount greater than 101% of the aggregate undrawn amount of all such outstanding
letters of credit (and in the case of clauses (x) and (y) herein above, any
excess of such cash collateral for such Other Liabilities or letters of credit
remaining at such time when there are no longer any such Other Liabilities or
letters of credit outstanding and there are no unreimbursed amounts then owing
in respect of such Other Liabilities or drawings under such letters of credit
shall be promptly paid over to the Term Agent) and (iii) agree to reimburse the
ABL Secured Parties for any loss, cost, damage or expense resulting from the
granting of provisional credit for any checks, wire or ACH transfers that are
reversed or not final or other payments provisionally credited to the ABL
Obligations under the ABL Credit Agreement and as to which the ABL Agent and ABL
Secured Parties have not yet received final payment as of the Purchase
Date.  Such purchase price shall be remitted by wire transfer in immediately
available funds to such bank account of the ABL Agent (for the benefit of the
ABL Secured Parties) as the ABL Agent shall have specified in writing to the
Term Agent.  Interest and fees shall be calculated to but excluding the Purchase
Date if the amounts so paid by the applicable Term Lenders to the bank account
designated by the ABL Agent are received in such bank account prior to 1:00
p.m., New York time, and interest shall be calculated to and including such
Purchase Date if the amounts so paid by the applicable Term Lenders to the bank
account designated by the ABL Agent are received in such bank account after 1:00
p.m., New York time.
 
 
29

--------------------------------------------------------------------------------

 
 
(c)  Any purchase pursuant to the purchase option set forth in this Section 3.8
shall, except as provided below, be expressly made without representation or
warranty of any kind by the ABL Agent or the other ABL Secured Parties as to the
ABL Obligations, the collateral or otherwise, and without recourse to the ABL
Agent and the other ABL Secured Parties as to the ABL Obligations, the
collateral or otherwise, except that the ABL Agent and each of the ABL Secured
Parties, as to itself only, shall represent and warrant only as to the matters
set forth in the assignment agreement to be entered into as provided herein in
connection with such purchase, which shall include (i) the principal amount of
the ABL Obligations being sold by it, (ii) that such Person has not created any
Lien on any ABL Obligations being sold by it, and (iii) that such Person has the
right to assign the ABL Obligations being assigned by it and its assignment
agreement has been duly authorized and delivered.
 
(d)  Upon notice to the Credit Parties by the Term Agent that the purchase of
ABL Obligations pursuant to this Section 3.8 has been consummated by delivery of
the purchase price to the ABL Agent, the Credit Parties shall treat the
applicable Term Lenders as holders of the ABL Obligations and the Term Agent
shall be deemed appointed to act in such capacity as the “agent” or
“administrative agent” (or analogous capacity) (the “Replacement Agent”) under
the ABL Documents, for all purposes hereunder and under each ABL Document (it
being agreed that the ABL Agent shall have no obligation to act as such
replacement “agent” or “administrative agent” (or analogous capacity)).  In
connection with any purchase of ABL Obligations pursuant to this Section 3.8,
each ABL Lender and ABL Agent agrees to enter into and deliver to the applicable
Term Lenders on the Purchase Date, as a condition to closing, an assignment
agreement customarily used by the ABL Agent in connection with the ABL Credit
Agreement and the ABL Agent and each other ABL Lender shall deliver all
possessory collateral (if any), together with any necessary endorsements and
other documents (including any applicable stock powers or bond powers), then in
its possession or in the possession of its agent or bailee, or turn over control
as to any pledged collateral, deposit accounts or securities accounts of which
it or its agent or bailee then has control, as the case may be, to the
Replacement Agent, and deliver the loan register and participant register, if
applicable and all other records pertaining to the ABL Obligations to the
Replacement Agent and otherwise take such actions as may be reasonably
appropriate to effect an orderly transition to the Replacement Agent.  Upon the
consummation of the purchase of the ABL Obligations pursuant to this Section
3.8, the ABL Agent (and all other agents under the ABL Credit Agreement) shall
be deemed to have resigned as an “agent” or “administrative agent” for the ABL
Secured Parties under the ABL Documents; provided that the ABL Agent (and all
other agents under the ABL Credit Agreement) shall be entitled to all of the
rights and benefits of a former “agent” or “administrative agent” under the ABL
Credit Agreement.
 
(e)  Notwithstanding the foregoing purchase of the ABL Obligations by the
Purchasing Creditors, the ABL Secured Parties shall retain those contingent
indemnification obligations and other obligations under the ABL Documents which
by their express terms would survive any repayment of the ABL Obligations
pursuant to this Section 3.8.
 
 
30

--------------------------------------------------------------------------------

 
 

 
Section 3.9
Payments Over.

 
(a)  So long as the Discharge of Term Obligations has not occurred, any Term
Priority Collateral or Proceeds thereof not constituting ABL Priority Collateral
received by the ABL Agent or any other ABL Secured Party in connection with the
exercise of any right or remedy (including set off) relating to the Term
Priority Collateral in contravention of this Agreement shall be segregated and
held in trust and forthwith paid over to the Term Agent for the benefit of the
Term Secured Parties in the same form as received, with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct.  The
Term Agent is hereby authorized to make any such endorsements as agent for the
ABL Agent or any such other ABL Secured Parties.  This authorization is coupled
with an interest and is irrevocable until such time as this Agreement is
terminated in accordance with its terms.
 
(b)  So long as the Discharge of ABL Obligations has not occurred, any ABL
Priority Collateral or Proceeds thereof not constituting Term Priority
Collateral received by the Term Agent or any Term Secured Parties in connection
with the exercise of any right or remedy (including set off) relating to the ABL
Priority Collateral in contravention of this Agreement shall be segregated and
held in trust and forthwith paid over to the ABL Agent for the benefit of the
ABL Secured Parties in the same form as received, with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct.  The
ABL Agent is hereby authorized to make any such endorsements as agent for the
Term Agent or any such Term Secured Parties.  This authorization is coupled with
an interest and is irrevocable until such time as this Agreement is terminated
in accordance with its terms.
 
ARTICLE 4
APPLICATION OF PROCEEDS
 

 
Section 4.1
Application of Proceeds.

 
(a)  Revolving Nature of ABL Obligations.  The Term Agent, for and on behalf of
itself and the Term Secured Parties, expressly acknowledges and agrees that (i)
the ABL Credit Agreement includes a revolving commitment, that in the ordinary
course of business the ABL Agent and the ABL Lenders will apply payments and
make advances thereunder, and that no application of any ABL Priority Collateral
or the release of any Lien by the ABL Agent upon any portion of the Collateral
in connection with a permitted disposition by the ABL Credit Parties under any
ABL Credit Agreement shall constitute the Exercise of Secured Creditor Remedies
under this Agreement; (ii) the amount of the ABL Obligations that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, and that the terms of the ABL Obligations may be
modified, extended or amended from time to time, and that the aggregate amount
of the ABL Obligations may be increased, replaced or refinanced, in each event,
without notice to or consent by the Term Secured Parties and without affecting
the provisions hereof; and (iii) all ABL Priority Collateral received by the ABL
Agent may be applied, reversed, reapplied, credited, or reborrowed, in whole or
in part, to the ABL Obligations at any time; provided, however, that from and
after the date on which the ABL Agent (or any ABL Secured Party) or the Term
Agent (or any Term Secured Party) commences the Exercise of Any Secured Creditor
Remedies, all amounts received by the ABL Agent or any ABL Lender shall be
applied as specified in this Section 4.1.  The Lien Priority shall not be
altered or otherwise affected by any such amendment, modification, supplement,
extension, repayment, reborrowing, increase, replacement, renewal, restatement
or refinancing of either the ABL Obligations or the Term Obligations, or any
portion thereof.  Notwithstanding anything to the contrary contained in this
Agreement, any Term Document or any ABL Document, each Credit Party and the Term
Agent, for itself and on behalf of the Term Secured Parties, agrees that (i)
only Term Priority Collateral or proceeds of the Term Priority Collateral shall
be deposited in the Term Loan Priority Accounts and (ii) prior to the receipt of
a Term Cash Proceeds Notice, the ABL Secured Parties are hereby permitted to
treat all cash, cash equivalents, Money, collections and payments deposited in
any ABL Deposit and Securities Account or otherwise received by any ABL Secured
Parties as ABL Priority Collateral, and no such amounts credited to any such ABL
Deposit and Securities Account or received by any ABL Secured Parties or applied
to the ABL Obligations shall be subject to disgorgement or deemed to be held in
trust for the benefit of the Term Secured Parties (and all claims of the Term
Agent or any other Term Secured Party to such amounts are hereby waived).
 
 
31

--------------------------------------------------------------------------------

 
 
(b)  Application of Proceeds of ABL Priority Collateral.  The ABL Agent and the
Term Agent hereby agree that all ABL Priority Collateral, ABL Priority Proceeds
and all other Proceeds thereof, received by either of them in connection with
any Exercise of Secured Creditor Remedies with respect to the ABL Priority
Collateral shall be applied,
 
first, to the payment of costs and expenses of the ABL Agent in connection with
such Exercise of Secured Creditor Remedies,
 
second, to the payment or cash collateralization of the ABL Obligations in
accordance with the ABL Documents until the Discharge of ABL Obligations shall
have occurred,
 
third, to the payment of the Term Obligations in accordance with the Term
Documents until the Discharge of Term Obligations shall have occurred, and
 
fourth, the balance, if any, to the Credit Parties or as a court of competent
jurisdiction may direct.
 
(c)  Application of Proceeds of Term Priority Collateral.  The ABL Agent and the
Term Agent hereby agree that all Term Priority Collateral, Term Priority
Proceeds and all other Proceeds thereof, received by either of them in
connection with any Exercise of Secured Creditor Remedies with respect to the
Term Priority Collateral shall be applied,
 
first, to the payment of costs and expenses of the Term Agent in connection with
such Exercise of Secured Creditor Remedies,
 
second, to the payment of the Term Obligations in accordance with the Term
Documents until the Discharge of Term Obligations shall have occurred,
 
 
32

--------------------------------------------------------------------------------

 
 
third, to the payment of the ABL Obligations in accordance with the ABL
Documents until the Discharge of ABL Obligations shall have occurred; and
 
fourth, the balance, if any, to the Credit Parties or as a court of competent
jurisdiction may direct.
 
(d)  Limited Obligation or Liability.  In exercising remedies, whether as a
secured creditor or otherwise, the ABL Agent shall have no obligation or
liability to the Term Agent or to any Term Secured Party, and the Term Agent
shall have no obligation or liability to the ABL Agent or any ABL Secured Party,
regarding the adequacy of any Proceeds or for any action or omission, except
solely for an action or omission that breaches the express obligations
undertaken by each Party under the terms of this Agreement.  Notwithstanding
anything to the contrary herein contained, none of the Parties hereto waives any
claim that it may have against a Secured Party on the grounds that any sale,
transfer or other disposition by the Secured Party was not commercially
reasonable in every respect as required by the Uniform Commercial Code.
 
(e)  Turnover of Collateral After Discharge.  Upon the Discharge of ABL
Obligations, the ABL Agent shall deliver to the Term Agent or shall execute such
documents as the Term Agent may reasonably request to enable the Term Agent to
have control over any Control Collateral still in the ABL Agent’s possession,
custody, or control in the same form as received with any necessary
endorsements, or as a court of competent jurisdiction may otherwise
direct.  Upon the Discharge of Term Obligations, the Term Agent shall deliver to
the ABL Agent or shall execute such documents as the ABL Agent may reasonably
request to enable the ABL Agent to have control over any Control Collateral
still in the Term Agent’s possession, custody or control in the same form as
received with any necessary endorsements, or as a court of competent
jurisdiction may otherwise direct.
 
Section 4.2        Specific Performance.  Each of the ABL Agent and the Term
Agent is hereby authorized to demand specific performance of this Agreement,
whether or not the Borrower or any Guarantor shall have complied with any of the
provisions of any of the Credit Documents, at any time when the other Party
shall have failed to comply with any of the provisions of this Agreement
applicable to it.  Each of the ABL Agent, for and on behalf of itself and the
ABL Secured Parties, and the Term Agent, for and on behalf of itself and the
Term Secured Parties, hereby irrevocably waives any defense based on the
adequacy of a remedy at law that might be asserted as a bar to such remedy of
specific performance.
 
ARTICLE 5
INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS
 

 
Section 5.1
Notice of Acceptance and Other Waivers.

 
(a)  All ABL Obligations at any time made or incurred by the Borrower or any
Guarantor shall be deemed to have been made or incurred in reliance upon this
Agreement, and the Term Agent, on behalf of itself and the Term Secured Parties,
hereby waives notice of acceptance, or proof of reliance by the ABL Agent or any
ABL Secured Party of this Agreement, and notice of the existence, increase,
renewal, extension, accrual, creation, or non-payment of all or any part of the
ABL Obligations.  All Term Obligations at any time made or incurred by the
Borrower or any Guarantor shall be deemed to have been made or incurred in
reliance upon this Agreement, and the ABL Agent, on behalf of itself and the ABL
Secured Parties, hereby waives notice of acceptance, or proof of reliance, by
the Term Agent or any Term Secured Party of this Agreement, and notice of the
existence, increase, renewal, extension, accrual, creation, or non-payment of
all or any part of the Term Obligations.
 
 
33

--------------------------------------------------------------------------------

 
 
(b)  None of the ABL Agent, any ABL Secured Party, or any of their respective
Affiliates, directors, officers, employees, or agents shall be liable for
failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement.  If the ABL Agent or any ABL
Secured Party honors (or fails to honor) a request by the Borrower for an
extension of credit pursuant to any ABL Credit Agreement or any of the other ABL
Documents, whether the ABL Agent or any ABL Secured Party has knowledge that the
honoring of (or failure to honor) any such request would constitute a default
under the terms of any Term Credit Agreement or any other Term Document or an
act, condition, or event that, with the giving of notice or the passage of time,
or both, would constitute such a default, or if the ABL Agent or any ABL Secured
Party otherwise should exercise any of its contractual rights or remedies under
any ABL Documents (subject to the express terms and conditions hereof), neither
the ABL Agent nor any ABL Secured Party shall have any liability whatsoever to
the Term Agent or any Term Secured Party as a result of such action, omission,
or exercise (so long as any such exercise does not breach the express terms and
provisions of this Agreement).  The ABL Agent and the ABL Secured Parties shall
be entitled to manage and supervise their loans and extensions of credit under
any ABL Credit Agreement and any of the other ABL Documents as they may, in
their sole discretion, deem appropriate, and may manage their loans and
extensions of credit without regard to any rights or interests that the Term
Agent or any of the Term Secured Parties have in the Collateral, except as
otherwise expressly set forth in this Agreement.  The Term Agent, on behalf of
itself and the Term Secured Parties, agrees that neither the ABL Agent nor any
ABL Secured Party shall incur any liability as a result of a sale, lease,
license, application, or other disposition of all or any portion of the
Collateral or Proceeds thereof, pursuant to the ABL Documents, so long as such
disposition is conducted in accordance with mandatory provisions of applicable
law and does not breach the provisions of this Agreement.
 
(c)  None of the Term Agent, any Term Secured Party or any of their respective
Affiliates, directors, officers, employees, or agents shall be liable for
failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement.  If the Term Agent or any
Term Secured Party honors (or fails to honor) a request by the Borrower for an
extension of credit pursuant to any Term Credit Agreement or any of the other
Term Documents, whether the Term Agent or any Term Secured Party has knowledge
that the honoring of (or failure to honor) any such request would constitute a
default under the terms of any ABL Credit Agreement or any other ABL Document or
an act, condition, or event that, with the giving of notice or the passage of
time, or both, would constitute such a default, or if the Term Agent or any Term
Secured Party otherwise should exercise any of its contractual rights or
remedies under the Term Documents (subject to the express terms and conditions
hereof), neither the Term Agent nor any Term Secured Party shall have any
liability whatsoever to the ABL Agent or any ABL Secured Party as a result of
such action, omission, or exercise (so long as any such exercise does not breach
the express terms and provisions of this Agreement).  The Term Agent and the
Term Secured Parties shall be entitled to manage and supervise their loans and
extensions of credit under the Term Documents as they may, in their sole
discretion, deem appropriate, and may manage their loans and extensions of
credit without regard to any rights or interests that the ABL Agent or any ABL
Secured Party has in the Collateral, except as otherwise expressly set forth in
this Agreement.  The ABL Agent, on behalf of itself and the ABL Secured Parties,
agrees that none of the Term Agent or the Term Secured Parties shall incur any
liability as a result of a sale, lease, license, application, or other
disposition of the Collateral or any part or Proceeds thereof, pursuant to the
Term Documents, so long as such disposition is conducted in accordance with
mandatory provisions of applicable law and does not breach the provisions of
this Agreement.
 
 
34

--------------------------------------------------------------------------------

 
 

 
Section 5.2
Modifications to ABL Documents and Term Documents.

 
(a)  The Term Agent, on behalf of itself and the Term Secured Parties, hereby
agrees that, without affecting the obligations of the Term Agent and the Term
Secured Parties hereunder, the ABL Agent and the ABL Secured Parties may, at any
time and from time to time, in their sole discretion without the consent of or
notice to the Term Agent or any Term Secured Party (except to the extent such
notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to the Term Agent or any Term
Secured Party or impairing or releasing the subordination provided for herein,
amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the ABL Documents in any manner
whatsoever (other than in a manner which would contravene the provisions of this
Agreement), including, without limitation, to:
 
(i)  change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the ABL Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the ABL Obligations or any of the ABL
Documents;
 
(ii)  subject to Section 2.5 hereof, retain or obtain a Lien on any Property of
any Person to secure any of the ABL Obligations, and in connection therewith to
enter into any additional ABL Documents;
 
 
35

--------------------------------------------------------------------------------

 
 
(iii)  amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the ABL Obligations;
 
(iv)  release its Lien on any Collateral or other Property;
 
(v)  exercise or refrain from exercising any rights against the Borrower, any
Guarantor, or any other Person;
 
(vi)  subject to Section 2.5 hereof, retain or obtain the primary or secondary
obligation of any other Person with respect to any of the ABL Obligations; and
 
(vii)  otherwise manage and supervise the ABL Obligations as the ABL Agent shall
deem appropriate.
 
(b)  The ABL Agent, on behalf of itself and the ABL Secured Parties, hereby
agrees that, without affecting the obligations of the ABL Agent and the ABL
Secured Parties hereunder, the Term Agent and the Term Secured Parties may, at
any time and from time to time, in their sole discretion without the consent of
or notice to the ABL Agent or any ABL Secured Party (except to the extent such
notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to the ABL Agent or any ABL
Secured Party or impairing or releasing the subordination provided for herein,
amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the Term Documents in any manner
whatsoever (other than in a manner which would contravene the provisions of this
Agreement), including, without limitation, to:
 
(i)  change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Term Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the Term Obligations or any of the Term
Documents;
 
(ii)  subject to Section 2.5 hereof, retain or obtain a Lien on any Property of
any Person to secure any of the Term Obligations, and in connection therewith to
enter into any additional Term Documents;
 
(iii)  amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Term Obligations;
 
(iv)  release its Lien on any Collateral or other Property;
 
(v)  exercise or refrain from exercising any rights against the Borrower, any
Guarantor, or any other Person;
 
 
36

--------------------------------------------------------------------------------

 
 
(vi)  subject to Section 2.5 hereof, retain or obtain the primary or secondary
obligation of any other Person with respect to any of the Term Obligations; and
 
(vii)  otherwise manage and supervise the Term Obligations as the Term Agent
shall deem appropriate.
 
(c)  The ABL Obligations and the Term Obligations may be refinanced, in whole or
in part, from time to time, in each case, without notice to, or the consent
(except to the extent a consent is required to permit such refinancing
transaction under any ABL Document or any Term Document) of the ABL Agent, the
ABL Secured Parties, the Term Agent or the Term Secured Parties, as the case may
be, all without affecting the Lien Priorities provided for herein or the other
provisions hereof, provided, however, that the holders of any class or series of
such refinancing Indebtedness (or an authorized agent or trustee on their
behalf) bind themselves in writing to the terms of this Agreement pursuant to
such documents or agreements (including amendments or supplements to this
Agreement) as the ABL Agent or the Term Agent, as the case may be, shall
reasonably request and in form and substance reasonably acceptable to the ABL
Agent or the Term Agent, as the case may be, and any such refinancing
transaction shall be in accordance with any applicable provisions of both the
ABL Documents and the Term Documents (to the extent such documents survive the
refinancing).
 

 
Section 5.3
Reinstatement and Continuation of Agreement.

 
(a)  If the ABL Agent or any ABL Secured Party is required in any Insolvency
Proceeding or otherwise to turn over or otherwise pay to the estate of the
Borrower, any Guarantor, or any other Person any payment made in satisfaction of
all or any portion of the ABL Obligations (an “ABL Recovery”), then the ABL
Obligations shall be reinstated to the extent of such ABL Recovery.  If this
Agreement shall have been terminated prior to such ABL Recovery, this Agreement
shall be reinstated in full force and effect in the event of such ABL Recovery,
and such prior termination shall not diminish, release, discharge, impair, or
otherwise affect the obligations of the Parties from such date of
reinstatement.  All rights, interests, agreements, and obligations of the ABL
Agent, the Term Agent, the ABL Secured Parties, and the Term Secured Parties
under this Agreement shall remain in full force and effect and shall continue
irrespective of the commencement of, or any discharge, confirmation, conversion,
or dismissal of, any Insolvency Proceeding by or against the Borrower or any
Guarantor or any other circumstance which otherwise might constitute a defense
available to, or a discharge of the Borrower or any Guarantor in respect of the
ABL Obligations or the Term Obligations.  No priority or right of the ABL Agent
or any ABL Secured Party shall at any time be prejudiced or impaired in any way
by any act or failure to act on the part of the Borrower or any Guarantor or by
the noncompliance by any Person with the terms, provisions, or covenants of any
of the ABL Documents, regardless of any knowledge thereof which the ABL Agent or
any ABL Secured Party may have.
 
(b)  If the Term Agent or any Term Secured Party is required in any Insolvency
Proceeding or otherwise to turn over or otherwise pay to the estate of the
Borrower, any Guarantor, or any other Person any payment made in satisfaction of
all or any portion of the Term Obligations (a “Term Recovery”), then the Term
Obligations shall be reinstated to the extent of such Term Recovery.  If this
Agreement shall have been terminated prior to such Term Recovery, this Agreement
shall be reinstated in full force and effect in the event of such Term Recovery,
and such prior termination shall not diminish, release, discharge, impair, or
otherwise affect the obligations of the Parties from such date of
reinstatement.  All rights, interests, agreements, and obligations of the ABL
Agent, the Term Agent, the ABL Secured Parties, and the Term Secured Parties
under this Agreement shall remain in full force and effect and shall continue
irrespective of the commencement of, or any discharge, confirmation, conversion,
or dismissal of, any Insolvency Proceeding by or against the Borrower or any
Guarantor or any other circumstance which otherwise might constitute a defense
available to, or a discharge of the Borrower or any Guarantor in respect of the
ABL Obligations or the Term Obligations.  No priority or right of the Term Agent
or any Term Secured Party shall at any time be prejudiced or impaired in any way
by any act or failure to act on the part of the Borrower or any Guarantor or by
the noncompliance by any Person with the terms, provisions, or covenants of any
of the Term Documents, regardless of any knowledge thereof which the Term Agent
or any Term Secured Party may have.
 
 
37

--------------------------------------------------------------------------------

 
 
ARTICLE 6
INSOLVENCY PROCEEDINGS
 

 
Section 6.1
DIP Financing.

 
(a)  If the Borrower or any Guarantor shall be subject to any Insolvency
Proceeding at any time prior to the Discharge of ABL Obligations, and the ABL
Agent or the ABL Secured Parties shall seek to provide the Borrower or any
Guarantor with, or consent to a third party providing, any financing under
Section 364 of the Bankruptcy Code or consent to any order for the use of cash
collateral constituting ABL Priority Collateral under Section 363 of the
Bankruptcy Code (or any similar provision of any foreign Debtor Relief Laws or
under a court order in respect of measures granted with similar effect under any
foreign Debtor Relief Laws) (each, a “DIP Financing”), with such DIP Financing
to be secured by all or any portion of the Collateral (including assets that,
but for the application of Section 552 of the Bankruptcy Code (or any similar
provision of any foreign Debtor Relief Laws) would be Collateral) (it being
agreed that the ABL Agent and the ABL Secured Parties shall not propose any DIP
Financing secured by the Term Priority Collateral in competition with the Term
Agent and the Term Secured Parties without the consent of the Term Agent), then
the Term Agent, on behalf of itself and the Term Secured Parties, agrees that it
will raise no objection and will not support any objection to such DIP Financing
or use of cash collateral or to the Liens securing the same on the grounds of a
failure to provide “adequate protection” for the Liens of the Term Agent
securing the Term Obligations or on any other grounds (and will not request any
adequate protection solely as a result of such DIP Financing or use of cash
collateral that is ABL Priority Collateral except as permitted by Section
6.3(c)(i)), so long as (i) the Term Agent retains its Lien on the Collateral to
secure the Term Obligations (in each case, including Proceeds thereof arising
after the commencement of the case under any Debtor Relief Laws) and, as to the
Term Priority Collateral only, such Lien has the same priority as existed prior
to the commencement of the case under the subject Debtor Relief Laws and any
Lien on the Term Priority Collateral securing such DIP Financing is junior and
subordinate to the Lien of the Term Agent on the Term Priority Collateral, (ii)
all Liens on ABL Priority Collateral securing any such DIP Financing shall be
senior to or on a parity with the Liens of the ABL Agent and the ABL Secured
Parties securing the ABL Obligations on ABL Priority Collateral and (iii) the
foregoing provisions of this Section 6.1(a) shall not prevent the Term Agent and
the Term Secured Parties from objecting to any provision in any DIP Financing
relating to any provision or content of a plan of reorganization or other plan
of similar effect under any Debtor Relief Laws.
 
 
38

--------------------------------------------------------------------------------

 
 
(b)  If the Borrower or any Guarantor shall be subject to any Insolvency
Proceeding at any time prior to the Discharge of Term Obligations, and the Term
Agent or the Term Secured Parties shall seek to provide the Borrower or any
Guarantor with, or consent to a third party providing, any DIP Financing, with
such DIP Financing to be secured by all or any portion of the Collateral
(including assets that, but for the application of Section 552 of the Bankruptcy
Code (or any similar provision of any foreign Debtor Relief Laws) would be
Collateral) (it being agreed that the Term Agent and the Term Secured Parties
shall not propose any DIP Financing secured by the ABL Priority Collateral in
competition with the ABL Agent and the ABL Secured Parties without the consent
of the ABL Agent), then the ABL Agent, on behalf of itself and the ABL Secured
Parties, agrees that it will raise no objection and will not support any
objection to such DIP Financing or to the Liens securing the same on the grounds
of a failure to provide “adequate protection” for the Liens of the ABL Agent
securing the ABL Obligations or on any other grounds (and will not request any
adequate protection solely as a result of such DIP Financing), so long as (i)
the ABL Agent retains its Lien on the Collateral to secure the ABL Obligations
(in each case, including Proceeds thereof arising after the commencement of the
case under any Debtor Relief Law) and, as to the ABL Priority Collateral only,
such Lien has the same priority as existed prior to the commencement of the case
under the subject Debtor Relief Laws and any Lien on ABL Priority Collateral
securing such DIP Financing furnished by the Term Agent or Term Secured Parties
is junior and subordinate to the Lien of the ABL Agent on the ABL Priority
Collateral, (ii) all Liens on Term Priority Collateral securing any such DIP
Financing furnished by the Term Agent or Term Secured Parties shall be senior to
or on a parity with the Liens of the Term Agent and the Term Secured Parties
securing the Term Obligations on Term Priority Collateral and (iii) the
foregoing provisions of this Section 6.1(b) hereof shall not prevent the ABL
Agent and the ABL Secured Parties from objecting to any provision in any DIP
Financing relating to any provision or content of a plan of reorganization or
other plan of similar effect under any Debtor Relief Laws.
 
(c)  All Liens granted to the ABL Agent or the Term Agent in any Insolvency
Proceeding, whether as adequate protection or otherwise, are intended by the
Parties to be and shall be deemed to be subject to the Lien Priority and the
other terms and conditions of this Agreement.
 
Section 6.2        Relief From Stay.  Until the Discharge of ABL Obligations has
occurred, the Term Agent, on behalf of itself and the Term Secured Parties,
agrees not to seek relief from the automatic stay or any other stay in any
Insolvency Proceeding in respect of any portion of the ABL Priority Collateral
without the ABL Agent’s express written consent.  Until the Discharge of Term
Obligations has occurred, the ABL Agent, on behalf of itself and the ABL Secured
Parties, agrees not to seek relief from the automatic stay or any other stay in
any Insolvency Proceeding in respect of any portion of the Term Priority
Collateral without the Term Agent’s express written consent.  In addition,
neither the Term Agent nor the ABL Agent shall seek any relief from the
automatic stay with respect to any Collateral without providing three (3) days’
prior written notice to the other, unless such period is agreed by both the ABL
Agent and the Term Agent to be modified or unless the ABL Agent or Term Agent,
as applicable, makes a good faith determination that either (A) the ABL Priority
Collateral or the Term Priority Collateral, as applicable, will decline speedily
in value or (B) the failure to take any action will have a reasonable likelihood
of endangering the ABL Agent’s or the Term Agent’s ability to realize upon its
Collateral.
 
 
39

--------------------------------------------------------------------------------

 
 

 
Section 6.3
No Contest; Adequate Protection.

 
(a)  The Term Agent, on behalf of itself and the Term Secured Parties, agrees
that, prior to the Discharge of ABL Obligations, none of them shall seek or
accept any form of adequate protection under any or all of §361, §362, §363 or
§364 of the Bankruptcy Code with respect to the ABL Priority Collateral, except
as set forth in Section 6.1 hereof and this Section 6.3 or as may otherwise be
consented to in writing by the ABL Agent in its sole and absolute
discretion.  The Term Agent, on behalf of itself and the Term Secured Parties,
agrees that, prior to the Discharge of ABL Obligations, none of them shall
contest (or support any other Person contesting) (i) any request by the ABL
Agent or any ABL Secured Party for adequate protection of its interest in the
Collateral (unless in contravention of Section 6.1(b) above), (ii) any proposed
provision of DIP Financing by the ABL Agent and the ABL Secured Parties (or any
other Person proposing to provide DIP Financing with the consent of the ABL
Agent) (unless in contravention of Section 6.1(a) above) or (iii) any objection
by the ABL Agent or any ABL Secured Party to any motion, relief, action, or
proceeding based on a claim by the ABL Agent or any ABL Secured Party that its
interests in the Collateral (unless in contravention of Section 6.1(b) above)
are not adequately protected (or any other similar request under any law
applicable to an Insolvency Proceeding), so long as any Liens granted to the ABL
Agent as adequate protection of its interests are subject to this Agreement.
 
(b)  The ABL Agent, on behalf of itself and the ABL Secured Parties, agrees
that, prior to the Discharge of Term Obligations, none of them shall seek or
accept any form of adequate protection under any or all of §361, §362, §363 or
§364 of the Bankruptcy Code with respect to the Term Priority Collateral, except
as set forth in Section 6.1 hereof and this Section 6.3 or as may otherwise be
consented to in writing by the Term Agent in its sole and absolute
discretion.  The ABL Agent, on behalf of itself and the ABL Secured Parties,
agrees that, prior to the Discharge of Term Obligations, none of them shall
contest (or support any other Person contesting) (i) any request by the Term
Agent or any Term Secured Party for adequate protection of its interest in the
Collateral (unless in contravention of Section 6.1(a) above), (ii) any proposed
provision of DIP Financing by the Term Agent and the Term Secured Parties (or
any other Person proposing to provide DIP Financing with the consent of the Term
Agent) (unless in contravention of Section 6.1(b) above) or (iii) any objection
by the Term Agent or any Term Secured Party to any motion, relief, action or
proceeding based on a claim by the Term Agent or any Term Secured Party that its
interests in the Collateral (unless in contravention of Section 6.1(a) above)
are not adequately protected (or any other similar request under any law
applicable to an Insolvency Proceeding), so long as any Liens granted to the
Term Agent as adequate protection of its interests are subject to this
Agreement.
 
 
40

--------------------------------------------------------------------------------

 
 
(c)  Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency Proceeding:
 
(i)  if the ABL Secured Parties (or any subset thereof) are granted adequate
protection with respect to the ABL Priority Collateral in the form of additional
collateral (even if such collateral is not of a type which would otherwise have
constituted ABL Priority Collateral), then the ABL Agent, on behalf of itself
and the ABL Secured Parties, agrees that the Term Agent, on behalf of itself or
any of the Term Secured Parties, may seek or request (and the ABL Secured
Parties will not oppose such request) adequate protection with respect to its
interests in such Collateral in the form of a Lien on the same additional
collateral, which Lien will be subordinated to the Liens securing the ABL
Obligations on the same basis as the other Liens of the Term Agent on ABL
Priority Collateral; and
 
(ii)  in the event the Term Agent, on behalf of itself or any of the Term
Secured Parties, are granted adequate protection in respect of Term Priority
Collateral in the form of additional collateral (even if such collateral is not
of a type which would otherwise have constituted Term Priority Collateral), then
the Term Agent, on behalf of itself and any of the Term Secured Parties, agrees
that the ABL Agent on behalf of itself or any of the ABL Secured Parties, may
seek or request (and the Term Secured Parties will not oppose such request)
adequate protection with respect to its interests in such Collateral in the form
of a Lien on the same additional collateral, which Lien will be subordinated to
the Liens securing the Term Obligations on the same basis as the other Liens of
the ABL Agent on Term Priority Collateral.
 
(iii)  Except as otherwise expressly set forth in Section 6.1 hereof or in
connection with the exercise of remedies with respect to the ABL Priority
Collateral, nothing herein shall limit the rights of the Term Agent or the Term
Secured Parties from seeking adequate protection with respect to their rights in
the Term Priority Collateral in any Insolvency Proceeding (including adequate
protection in the form of a cash payment, periodic cash payments or
otherwise).  Except as otherwise expressly set forth in Section 6.1 hereof or in
connection with the exercise of remedies with respect to the Term Priority
Collateral, nothing herein shall limit the rights of the ABL Agent or the ABL
Secured Parties from seeking adequate protection with respect to their rights in
the ABL Priority Collateral in any Insolvency Proceeding (including adequate
protection in the form of a cash payment, periodic cash payments or otherwise).
 
 
41

--------------------------------------------------------------------------------

 
 
Section 6.4        Asset Sales.  The Term Agent agrees, on behalf of itself and
the Term Secured Parties, that it will not oppose any sale consented to by the
ABL Agent of any ABL Priority Collateral pursuant to Section 363(f) of the
Bankruptcy Code (or any similar provision under the law applicable to any
Insolvency Proceeding or under a court order in respect of measures granted with
similar effect under any foreign Debtor Relief Laws) so long as the Term Agent,
for the benefit of the Term Secured Parties, shall retain a Lien on the proceeds
of such sale (to the extent such proceeds are not applied to the ABL Obligations
in accordance with Section 4.1(b) hereof).  The ABL Agent agrees, on behalf of
itself and the ABL Secured Parties, that it will not oppose any sale consented
to by the Term Agent of any Term Priority Collateral pursuant to Section 363(f)
of the Bankruptcy Code (or any similar provision under the law applicable to any
Insolvency Proceeding or under a court order in respect of measures granted with
similar effect under any foreign Debtor Relief Laws) so long as (i) any such
sale is made in accordance with Section 3.6 hereof and (ii) the ABL Agent, for
the benefit of the ABL Secured Parties, shall retain a Lien on the proceeds of
such sale (to the extent such proceeds are not applied to the Term Obligations
in accordance with Section 4.1(c) hereof).  If such sale of Collateral includes
both ABL Priority Collateral and Term Priority Collateral and the Parties are
unable after negotiating in good faith to agree on the allocation of the
purchase price between the ABL Priority Collateral and Term Priority Collateral,
either Party may apply to the court in such Insolvency Proceeding to make a
determination of such allocation, and the court’s determination shall be binding
upon the Parties.
 
For the avoidance of doubt, the Term Agent, on behalf of itself and the Term
Secured Parties, acknowledges and agrees that in connection with any of the
matters described in the foregoing Sections 6.1, 6.2 or 6.3 hereof or in this
Section 6.4, the rights of each Term Secured Party that is an ABL Secured Party
but not an ABL Lender, in such Term Secured Party’s capacity as an ABL Secured
Party, are subject to, and limited as set forth in, Section 11.12(b) of the ABL
Credit Agreement.
 
Section 6.5        Separate Grants of Security and Separate
Classification.  Each Term Secured Party and each ABL Secured Party acknowledges
and agrees that (i) the grants of Liens pursuant to the ABL Collateral Documents
and the Term Collateral Documents constitute two separate and distinct grants of
Liens and (ii) because of, among other things, their differing rights in the
Collateral, the Term Obligations are fundamentally different from the ABL
Obligations and must be separately classified in any plan of reorganization (or
other plan of similar effect under any Debtor Relief Laws) proposed or adopted
in an Insolvency Proceeding.  To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that the claims of
the ABL Secured Parties and the Term Secured Parties in respect of the
Collateral constitute only one secured claim (rather than separate classes of
senior and junior secured claims), then the ABL Secured Parties and the Term
Secured Parties hereby acknowledge and agree that all distributions shall be
made as if there were separate classes of ABL Obligation claims and Term
Obligation claims against the Credit Parties, with the effect being that, to the
extent that the aggregate value of the ABL Priority Collateral or Term Priority
Collateral, as applicable, is sufficient (for this purpose ignoring all claims
held by the other Secured Parties), the ABL Secured Parties or the Term Secured
Parties, respectively, shall be entitled to receive, in addition to amounts
distributed to them in respect of principal, pre-petition interest and other
claims, all amounts owing in respect of post-petition interest, fees and
expenses that is available from each pool of Priority Collateral for each of the
ABL Secured Parties and the Term Secured Parties, respectively, before any
distribution is made in respect of the claims held by the other Secured Parties
from such Collateral, with the other Secured Parties hereby acknowledging and
agreeing to turn over to the respective other Secured Parties amounts otherwise
received or receivable by them to the extent necessary to effectuate the intent
of this sentence, even if such turnover has the effect of reducing the aggregate
recoveries.
 
 
42

--------------------------------------------------------------------------------

 
 
Section 6.6        Enforceability.  The provisions of this Agreement are
intended to be and shall be enforceable under Section 510(a) of the Bankruptcy
Code.
 
Section 6.7        ABL Obligations Unconditional.  All rights of the ABL Agent
hereunder, and all agreements and obligations of the Term Agent and the Credit
Parties (to the extent applicable) hereunder, shall remain in full force and
effect irrespective of:
 
A.            any lack of validity or enforceability of any ABL Document;
 
B.            any change in the time, place or manner of payment of, or in any
other term of, all or any portion of the ABL Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any ABL Document;
 
C.            any exchange, release, voiding, avoidance or non perfection of any
security interest in any Collateral or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the ABL Obligations or any guarantee or guaranty
thereof; or
 
D.            any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Credit Party in respect of the ABL
Obligations, or of any of the Term Agent or any Credit Party, to the extent
applicable, in respect of this Agreement.
 
Section 6.8        Term Obligations Unconditional.  All rights of the Term Agent
hereunder, and all agreements and obligations of the ABL Agent and the Credit
Parties (to the extent applicable) hereunder, shall remain in full force and
effect irrespective of:
 
A.            any lack of validity or enforceability of any Term Document;
 
B.            any change in the time, place or manner of payment of, or in any
other term of, all or any portion of the Term Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Term Document;
 
C.            any exchange, release, voiding, avoidance or non perfection of any
security interest in any Collateral, or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the Term Obligations or any guarantee or guaranty
thereof; or
 
 
43

--------------------------------------------------------------------------------

 
 
D.            any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Credit Party in respect of the Term
Obligations, or of any of the ABL Agent or any Credit Party, to the extent
applicable, in respect of this Agreement.
 
ARTICLE 7
MISCELLANEOUS
 
Section 7.1        Rights of Subrogation.  The Term Agent, for and on behalf of
itself and the Term Secured Parties, agrees that no payment to the ABL Agent or
any ABL Secured Party pursuant to the provisions of this Agreement shall entitle
the Term Agent or any Term Secured Party to exercise any rights of subrogation
in respect thereof until the Discharge of ABL Obligations shall have
occurred.  Following the Discharge of ABL Obligations, the ABL Agent agrees to
execute such documents, agreements, and instruments as the Term Agent or any
Term Secured Party may reasonably request to evidence the transfer by
subrogation to any such Person of an interest in the ABL Obligations resulting
from payments to the ABL Agent by such Person, so long as all costs and expenses
(including all reasonable legal fees and disbursements) incurred in connection
therewith by the ABL Agent are paid by such Person upon request for payment
thereof.  The ABL Agent, for and on behalf of itself and the ABL Secured
Parties, agrees that no payment to the Term Agent or any Term Secured Party
pursuant to the provisions of this Agreement shall entitle the ABL Agent or any
ABL Secured Party to exercise any rights of subrogation in respect thereof until
the Discharge of Term Obligations shall have occurred.  Following the Discharge
of Term Obligations, the Term Agent agrees to execute such documents,
agreements, and instruments as the ABL Agent or any ABL Secured Party may
reasonably request to evidence the transfer by subrogation to any such Person of
an interest in the Term Obligations resulting from payments to the Term Agent by
such Person, so long as all costs and expenses (including all reasonable legal
fees and disbursements) incurred in connection therewith by the Term Agent are
paid by such Person upon request for payment thereof.
 
Section 7.2        Further Assurances.  The Parties will, at their own expense
and at any time and from time to time, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that either Party may reasonably request, in order to protect any
right or interest granted or purported to be granted hereby or to enable the ABL
Agent or the Term Agent to exercise and enforce its rights and remedies
hereunder; provided, however, that no Party shall be required to pay over any
payment or distribution, execute any instruments or documents, or take any other
action referred to in this Section 7.2, to the extent that such action would
contravene any law, order or other legal requirement or any of the terms or
provisions of this Agreement, and in the event of a controversy or dispute, such
Party may interplead any payment or distribution in any court of competent
jurisdiction, without further responsibility in respect of such payment or
distribution under this Section 7.2.
 
 
44

--------------------------------------------------------------------------------

 
 
Section 7.3        Representations.  The Term Agent represents and warrants to
the ABL Agent that it has the requisite power and authority under the Term
Documents to enter into, execute, deliver, and carry out the terms of this
Agreement on behalf of itself and the Term Secured Parties and that this
Agreement shall be binding obligations of the Term Agent and the Term Secured
Parties, enforceable against the Term Agent and the Term Secured Parties in
accordance with its terms.  The ABL Agent represents and warrants to the Term
Agent that it has the requisite power and authority under the ABL Documents to
enter into, execute, deliver, and carry out the terms of this Agreement on
behalf of itself and the ABL Secured Parties and that this Agreement shall be
binding obligations of the ABL Agent and the ABL Secured Parties, enforceable
against the ABL Agent and the ABL Secured Parties in accordance with its terms.
 
Section 7.4        Amendments.  No amendment or waiver of any provision of this
Agreement nor consent to any departure by any Party hereto shall be effective
unless it is in a written agreement executed by the Term Agent and the ABL Agent
and, in the case of any amendment or waiver that could reasonably be expected to
be adverse to the interests of any Credit Party (it being agreed that any such
amendment or waiver that conflicts with or is inconsistent with the obligations
of any Credit Party under any other ABL Documents or Term Documents is adverse
to the interests of a Credit Party), the Borrower, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.  It is understood that the ABL Agent and the Term
Agent, without the consent of any other ABL Secured Party or Term Secured Party,
may in their discretion determine that a supplemental agreement (which may take
the form of an amendment and restatement of this Agreement) is necessary or
appropriate (i) to facilitate having additional indebtedness or other
obligations of any of the Credit Parties become ABL Obligations or Term
Obligations, as the case may be, under this Agreement, (ii) to effectuate the
subordination of Liens securing any Permitted Junior Secured Refinancing Debt
(or any Permitted Refinancing thereof) to the Liens on the Term Priority
Collateral securing the ABL Obligations and to the Liens on the ABL Priority
Collateral securing the Term Obligations and (iii) to cause Liens securing any
Permitted Pari Passu Secured Refinancing Debt (or any Permitted Refinancing
therof) to be secured by ABL Priority Collateral or Term Priority Collateral on
a pari passu basis with ABL Obligations or Term Obligations, as the case may be
(the indebtedness or other obligations described in clauses (i), (ii) and
(iii), “Additional Debt”), which supplemental agreement shall, except in the
case of (ii) and (iii), specify whether such Additional Debt constitutes ABL
Obligations or Term Obligations; provided that such Additional Debt is permitted
to be incurred under any ABL Credit Agreement and any Term Credit Agreement then
extant in accordance with the terms thereof.
 
Section 7.5        Addresses for Notices.  Unless otherwise specifically
provided herein, any notice or other communication herein required or permitted
to be given shall be in writing and may be personally served, telecopied,
emailed, or sent by overnight express courier service or United States mail and
shall be deemed to have been given when delivered in person or by courier
service, upon receipt of a telecopy or five (5) days after deposit in the United
States mail (certified, with postage prepaid and properly addressed).  For the
purposes hereof, the addresses of the parties hereto (until notice of a change
thereof is delivered as provided in this Section) shall be as set forth below
or, as to each party, at such other address as may be designated by such party
in a written notice to all of the other parties.
 
 
45

--------------------------------------------------------------------------------

 
 
 
ABL Agent:
Royal Bank of Canada

 
4th Floor, 20 King Street West

 
Toronto, Ontario M5H 1C4

 
Attention:  Manager, Agency Services Group

 
Telecopier:  416.842.4023

 
 
Term Agent:
Royal Bank of Canada

 
4th Floor, 20 King Street West

 
Toronto, Ontario M5H 1C4

 
Attention:  Manager, Agency Services Group

 
Telecopier:  416.842.4023

 
Section 7.6        No Waiver:  Remedies.  No failure on the part of any Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
 
Section 7.7        Continuing Agreement, Transfer of Secured Obligations.  This
Agreement is a continuing agreement and shall (a) remain in full force and
effect until the Discharge of ABL Obligations and the Discharge of Term
Obligations shall have occurred, (b) be binding upon the Parties and their
successors and assigns, and (c) inure to the benefit of and be enforceable by
the Parties and their respective successors, transferees and assigns.  Except as
set forth in Section 7.4 hereof, nothing herein is intended, or shall be
construed to give, any other Person any right, remedy or claim under, to or in
respect of this Agreement or any Collateral.  All references to any Credit Party
shall include any Credit Party as debtor-in-possession and any receiver or
trustee for such Credit Party in any Insolvency Proceeding.  Without limiting
the generality of the foregoing clause (c), the ABL Agent, any ABL Secured
Party, the Term Agent, or any Term Secured Party may assign or otherwise
transfer all or any portion of the ABL Obligations or the Term Obligations in
accordance with the ABL Credit Agreement or the Term Credit Agreement, in each
case, as applicable, to any other Person (other than the Borrower, any Guarantor
or any Affiliate of the Borrower or any Guarantor and any Subsidiary of the
Borrower or any Guarantor (except as provided in such ABL Credit Agreement or
such Term Credit Agreement, as applicable)), and such other Person shall
thereupon become vested with all the rights and obligations in respect thereof
granted to the ABL Agent, the Term Agent, any ABL Secured Party, or any Term
Secured Party, as the case may be, herein or otherwise.  The ABL Secured Parties
and the Term Secured Parties may continue, at any time and without notice to the
other parties hereto, to extend credit and other financial accommodations, lend
monies and provide Indebtedness to, or for the benefit of, any Credit Party on
the faith hereof.
 
 
46

--------------------------------------------------------------------------------

 
 
Section 7.          GOVERNING LAW; ENTIRE AGREEMENT.  (a) THIS AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.  This Agreement constitutes the entire agreement and understanding among
the Parties with respect to the subject matter hereof and supersedes any prior
agreements, written or oral, with respect thereto.
 
Section 7.9        Counterparts.  This Agreement may be executed in any number
of counterparts, and it is not necessary that the signatures of all Parties be
contained on any one counterpart hereof, each counterpart will be deemed to be
an original, and all together shall constitute one and the same
document.  Delivery of an executed signature page to this Agreement by facsimile
or other electronic transmission (in .pdf or similar format) shall be as
effective as delivery of a manually signed counterpart of this Agreement.
 
Section 7.10      No Third Party Beneficiaries.  This Agreement is solely for
the benefit of the ABL Agent, ABL Secured Parties, Term Agent and Term Secured
Parties.  Except as set forth in Section 7.4 hereof, no other Person (including
the Borrower, any Guarantor or any Affiliate of the Borrower or any Guarantor,
or any Subsidiary of the Borrower or any Guarantor (except as provided in any
ABL Credit Agreement or any Term Credit Agreement, as applicable)) shall be
deemed to be a third party beneficiary of this Agreement.
 
Section 7.11      Headings.  The headings of the articles and sections of this
Agreement are inserted for purposes of convenience only and shall not be
construed to affect the meaning or construction of any of the provisions hereof.
 
Section 7.12      Severability.  If any of the provisions in this Agreement
shall, for any reason, be held invalid, illegal or unenforceable in any respect,
such invalidity, illegality, or unenforceability shall not affect any other
provision of this Agreement and shall not invalidate the Lien Priority or the
application of Proceeds and other priorities set forth in this Agreement.  The
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
Section 7.13      Attorneys’ Fees.  The Parties agree that if any dispute,
arbitration, litigation, or other proceeding is brought with respect to the
enforcement of this Agreement or any provision hereof, the prevailing party in
such dispute, arbitration, litigation, or other proceeding shall be entitled to
recover its reasonable attorneys’ fees and all other costs and expenses incurred
in the enforcement of this Agreement, irrespective of whether suit is brought.
 
 
47

--------------------------------------------------------------------------------

 
 

 
Section 7.14
VENUE; JURY TRIAL WAIVER.

 
(a)  EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK CITY IN THE BOROUGH OF MANHATTAN AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY ABL
SECURED PARTY OR ANY TERM SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT, ANY TERM DOCUMENTS, OR ANY ABL
DOCUMENTS AGAINST ANY CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
 
(b)  EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (a) OF THIS SECTION.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(c)  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.  EACH PARTY
HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER AND IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
 
48

--------------------------------------------------------------------------------

 
 
(d)  EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 7.5 HEREOF.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
Section 7.15      Intercreditor Agreement.  This Agreement is the “Intercreditor
Agreement” referred to in the ABL Credit Agreement and this Agreement is the
“ABL Intercreditor Agreement” referred to in the Term Credit Agreement.  Nothing
in this Agreement shall be deemed to subordinate the obligations due to (i) any
ABL Secured Party to the obligations due to any Term Secured Party or (ii) any
Term Secured Party to the obligations due to any ABL Secured Party (in each
case, whether before or after the occurrence of an Insolvency Proceeding), it
being the intent of the Parties that this Agreement shall effectuate a
subordination of Liens but not a subordination of Indebtedness.
 
Section 7.16      No Warranties or Liability.  The Term Agent and the ABL Agent
acknowledge and agree that neither has made any representation or warranty with
respect to the execution, validity, legality, completeness, collectability or
enforceability of any other ABL Document or any Term Document.  Except as
otherwise provided in this Agreement, the Term Agent and the ABL Agent will be
entitled to manage and supervise their respective extensions of credit to any
Credit Party in accordance with law and their usual practices, modified from
time to time as they deem appropriate.
 
Section 7.17      Conflicts.  In the event of any conflict between the
provisions of this Agreement and the provisions of any ABL Document or any Term
Document, the provisions of this Agreement shall govern.
 
Section 7.18      Costs and Expenses.  All costs and expenses incurred by the
Term Agent and the ABL Agent, including, without limitation pursuant to Section
3.8(d) and Section 4.1(e) hereunder shall be reimbursed by the Borrower and the
Credit Parties as provided in Section 12.3 of the Term Credit Agreement (or any
similar provision) and Section 12.3 (or any similar provision) of the ABL Credit
Agreement.
 
Section 7.19      Information Concerning Financial Condition of the Credit
Parties.  Each of the Term Agent and the ABL Agent hereby assumes responsibility
for keeping itself informed of the financial condition of the Credit Parties and
all other circumstances bearing upon the risk of nonpayment of the ABL
Obligations or the Term Obligations.  The Term Agent and the ABL Agent hereby
agree that no party shall have any duty to advise any other party of information
known to it regarding such condition or any such circumstances.  In the event
the Term Agent or the ABL Agent, in its sole discretion, undertakes at any time
or from time to time to provide any information to any other party to this
Agreement, (a) it shall be under no obligation (i) to provide any such
information to such other party or any other party on any subsequent occasion,
(ii) to undertake any investigation not a part of its regular business routine,
or (iii) to disclose any other information, (b) it makes no representation as to
the accuracy or completeness of any such information and shall not be liable for
any information contained therein, and (c) the Party receiving such information
hereby agrees to hold the other Party harmless from any action the receiving
Party may take or conclusion the receiving Party may reach or draw from any such
information, as well as from and against any and all losses, claims, damages,
liabilities, and expenses to which such receiving Party may become subject
arising out of or in connection with the use of such information.
 
 
49

--------------------------------------------------------------------------------

 
 
Section 7.20      Additional Credit Parties.  The Borrower will promptly cause
each Person that becomes a Credit Party to execute and deliver to the parties
hereto an acknowledgment to this Agreement substantially in the form of Exhibit
A, whereupon such Person will be bound by the terms hereof to the same extent as
if it had executed and delivered this Agreement as of the date hereof.  The
parties and the Credit Parties hereto further agree that, notwithstanding any
failure to take the actions required by the immediately preceding sentence, each
Person which becomes a Credit Party at any time (and any security granted by any
such Person) shall be subject to the provisions hereof as fully as if the same
constituted a Credit Party party hereto and had complied with the requirements
of the immediately preceding sentence.
 
[SIGNATURE PAGES FOLLOW]
 
 
50

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the ABL Agent, for and on behalf of itself and the ABL
Secured Parties, and the Term Agent, for and on behalf of itself and the Term
Secured Parties, have caused this Agreement to be duly executed and delivered as
of the date first above written.
 

 
ROYAL BANK OF CANADA, in its capacity as the ABL Agent
     
 
By: 
By: /s/Susan Khokher     Name: Susan Khokher    
Title: Manager, Agency

 

 
ROYAL BANK OF CANADA, in its capacity as the Term Agent
     
 
By: 
By: /s/Susan Khokher     Name: Susan Khokher    
Title: Manager, Agency

 
[Signature Page to Intercreditor Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT
 
The Borrower and each Guarantor hereby acknowledges that it has received a copy
of this Agreement as in effect on the date hereof and consents thereto, agrees
to recognize all rights granted thereby to the ABL Agent, the ABL Secured
Parties, the Term Agent, and the Term Secured Parties (including pursuant to
Section 7.18 hereof) and will not do any act or perform any obligation which is
not in accordance with the agreements set forth in this Agreement as in effect
on the date hereof.  The Borrower and each Guarantor further acknowledges and
agrees that (except as set forth in Section 7.4 hereof) it is not an intended
beneficiary or third party beneficiary under this Agreement and (i) as between
the ABL Secured Parties, the Borrower and Guarantors, the ABL Documents remain
in full force and effect as written and are in no way modified hereby, and (ii)
as between the Term Secured Parties, the Borrower and Guarantors, the Term
Documents remain in full force and effect as written and are in no way modified
hereby.
 
Without limiting the foregoing or any rights or remedies the Borrower and the
other Credit Parties may have, Holdings, the Borrower and the other Credit
Parties consent to the performance by the Term Agent of the obligations set
forth in Section 3.6 of this Agreement and acknowledge and agree that neither
the Term Agent nor any other Term Secured Party shall ever be accountable or
liable for any action taken or omitted by the ABL Agent or any other ABL Secured
Party or its or any of their officers, employees, agents successors or assigns
in connection therewith or incidental thereto or in consequence thereof,
including any improper use or disclosure of any proprietary information or other
Intellectual Property by the ABL Agent or any other ABL Secured Party or its or
any of their officers, employees, agents, successors or assigns or any other
damage to or misuse or loss of any property of the Credit Parties as a result of
any action taken or omitted by the ABL Agent or its officers, employees, agents,
successors or assigns pursuant to, and in accordance with, Section 3.6 of this
Agreement.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
[Signature Page to Intercreditor Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
CREDIT PARTIES:
     
NUMBER MERGER SUB, INC.
 
(which on the Effective Date shall be merged with and into 99¢ Only Stores, with
99¢ Only Stores surviving such merger as the Borrower),
   

 
By:
/s/Adam Stein   Name:  Adam Stein   Title:
Vice President

 
 
By:
/s/Shane Feeney    Name:  Shane Feeney   Title:
Vice President

 
[Signature Page to Intercreditor Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
The undersigned hereby confirms that, as a result of its merger with Number
Merger Sub, Inc., it hereby assumes all of the rights and obligations of Number
Merger Sub, Inc. under this Agreement (in furtherance of, and not in lieu of,
any assumption or deemed assumption as a matter of law) and hereby is joined to
this Agreement as the Borrower hereunder.
     
99¢ Only Stores
     
 
By:
/s/Eric Schiffer   Name:  Eric Schiffer   Title:
Chief Executive Officer

 
[Signature Page to Intercreditor Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

  GUARANTORS:      
NUMBER HOLDINGS, INC.
     
 
By:
/s/Eric Schiffer   Name:  Eric Schiffer   Title:
Chief Executive Officer

 
[Signature Page to Intercreditor Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
99 CENTS ONLY STORES TEXAS, INC.
     
 
By:
/s/Eric Schiffer   Name:  Eric Schiffer   Title:
Senior Vice President and Secretary

 
[Signature Page to Intercreditor Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
99 CENTS ONLY STORES
     
 
By:
/s/Eric Schiffer   Name:  Eric Schiffer   Title:
Secretary and Treasurer

 
[Signature Page to Intercreditor Agreement]
 
 

--------------------------------------------------------------------------------